Exhibit 10.1

OFFICE LEASE

WILSHIRE COLONNADE

COLONNADE WILSHIRE CORP., a California corporation,

as Landlord,

and

NARA BANK, a California corporation

as Tenant.



--------------------------------------------------------------------------------

WILSHIRE COLONNADE

SUMMARY OF BASIC LEASE INFORMATION

The undersigned hereby agree to the following terms of this Summary of Basic
Lease Information (the “Summary”). This Summary is hereby incorporated into and
made a part of the attached Office Lease (this Summary and the Office Lease to
be known collectively as the “Lease”) which pertains to the office building
described in Section 6.1 of this Summary (the “Building”). Each reference in the
Office Lease to any term of this Summary shall have the meaning as set forth in
this Summary for such term. In the event of a conflict between the terms of this
Summary and the Office Lease, the terms of the Office Lease shall prevail. Any
capitalized terms used herein and not otherwise defined herein shall have the
meaning as set forth in the Office Lease.

 

TERMS OF LEASE

(References are to

the Office Lease)

  

DESCRIPTION

1.      Date:

   March 13, 2006.

2.      Landlord:

   COLONNADE WILSHIRE CORP., a California corporation

3.      Address of Landlord

(Section 29.19):

  

c/o Charles Dunn Real Estate Services, Inc.

3701 Wilshire Boulevard, Suite 407

Los Angeles, California 90010

Attention: Property Manager

4.      Tenant:

   NARA BANK, a California corporation

5.      Address of Tenant:

  

3701 Wilshire Boulevard, Suite 312

Los Angeles, California 90010

Attention: Al Kang

(Prior to Rent Commencement Date)

   and:   

3731 Wilshire Boulevard, 10th Floor

Los Angeles, California 90010

Attention: Al Kang

(After Rent Commencement Date)

6.      Building and Premises

(Article 1):

  

6.1    Building

   The office building located at 3731 Wilshire Boulevard, Los Angeles,
California.

6.2    Premises

   A total of approximately 43,993 rentable square feet of space in the Building
comprised of (a) the entire fourth (4th) floor of the Building consisting of
approximately 18,528 rentable square feet of space, and (b) the entire tenth
(10th) and eleventh (11th) floors of the Building consisting in the aggregate of
approximately 25,465 rentable square feet of space, as shown on the floor plans
attached hereto as Exhibit A.

 

   (i)         

WILSHIRE COLONNADE

[Nara Bank]



--------------------------------------------------------------------------------

7.      Term (Article 2).

  

7.1    Lease Term:

   Ten (10) years, with two (2), five (5) year options to extend.

7.2    Lease Commencement Date:

   Upon mutual execution of this Lease.

7.3    Rent Commencement Date:

   The earlier of (i) the date Tenant commences business in the Premises, and
(ii) one hundred sixty-four (164) days after Landlord delivers the Premises to
Tenant for construction of the Tenant Improvements (as defined in the Tenant
Work Letter attached to this Lease as Exhibit B), as such one hundred sixty-four
(164) day period may be extended for Landlord Delays (as such term is defined in
the Tenant Work Letter).

7.4    Lease Expiration Date:

   The last day of the month in which the 10th anniversary of the Rent
Commencement Date occurs.

 

8. Base Rent (Article 3):

 

Lease Year

  

Annual

Base Rent

  

Monthly

Installment

of Base Rent

  

Monthly

Rental Rate

per Rentable

Square Foot

 

1

   $ 791,874.00    $ 65,989.50    $ 1.50  

2 through 3

   $ 807,711.48    $ 67,309.29    $ 1.53 (rounded)

4 through 5

   $ 840,343.02    $ 70,028.59    $ 1.59 (rounded)

6 through 7

   $ 874,292.88    $ 72,857.74    $ 1.66 (rounded)

8 through 9

   $ 909,614.31    $ 75,801.19    $ 1.72 (rounded)

10

   $ 946,362.73    $ 78,863.56    $ 1.79 (rounded)

 

9.      Additional Rent:

(Article 4).

  

9.1    Base Year:

   Calendar year 2006 (subject to the provisions of Sections 2.2, 29 and 30 of
this Lease).

9.2    Tenant’s Share of

Direct Expenses:

   Approximately 11.91%.

10.    Security Deposit:

(Article 21)

   None.

 

   (ii)         

WILSHIRE COLONNADE

[Nara Bank]



--------------------------------------------------------------------------------

11.    Parking Spaces

(Article 28):

   Tenant shall have the right to rent (a) five (5) reserved parking spaces
marked “Reserved for Nara Bank Only” in the surface parking facility for the
Building commonly known as the “North Surface Parking Lot” at a discount rate of
thirty percent (30%) off the rate established by Landlord for the North Surface
Parking Lot from time to time; (b) twelve (12) reserved parking spaces located
on Level P-2 of the Building Parking Facility (the “P-2 Reserved Spaces”), in
the current location used by Tenant under the Existing Lease (as hereinafter
defined) at the prevailing rates established by Landlord for such spaces; (c)
fifty (50) unreserved parking spaces in the Building Parking Facility at a
discount rate of twenty percent (20%) off the rate established by Landlord for
the Building Parking Facility from time to time; (d) eighty seven (87)
unreserved parking spaces in the Building Parking Facility at the prevailing
rate established by Landlord for the Building Parking Facility from time to
time; and (e) additional unreserved parking spaces in the Building Parking
Facility in a minimum amount equal to 2.5 parking spaces per 1,000 rentable
square feet, and to the extent such parking spaces are available, up to 3.5
parking spaces per 1,000 rentable square feet in total, of the amount that the
rentable square feet of the Premises exceeds 20,293 rentable square feet, at
such rate as is established by Landlord for the Building Parking Facility from
time to time (for example, if the Premises are comprised of 50,000 rentable
square feet, Tenant shall have the right to rent a minimum of 74 additional
unreserved parking spaces and to the extent available, up to an additional 103
unreserved parking spaces in total [2.5 x 29.7 (50,000 – 20,293 ÷ 1,000) =
74/3.5 x 29.7 = 103]). Landlord shall use commercially reasonable efforts to
relocate the P-2 Reserved Spaces from their current location in the Building
Parking Facility located at 3701 Wilshire Boulevard to a similar location in
Level P-2 of the Building Parking Facility located at 3731 Wilshire Boulevard.
In addition, Tenant’s visitors shall have the right to park in the Building
Parking Facility on a non-exclusive basis with other users of the Building and
Tenant shall have the right to purchase parking validation booklets at a
discount rate of fifty percent (50%) off the rate established by Landlord for
the Building Parking Facility from time to time. Tenant shall pay to Landlord
all parking charges along with Tenant’s monthly rent payment.

12.    Brokers (Section 29.25):

  

Charles Dunn Real Estate Services, Inc.

3701 Wilshire Boulevard, Suite 407

Los Angeles, California 90010

  

Travers Realty Corporation

550 South Hope Street, Suite 2600

Los Angeles, California 90071

 

   (iii)         

WILSHIRE COLONNADE

[Nara Bank]



--------------------------------------------------------------------------------

The foregoing terms of this Summary are hereby agreed to by Landlord and Tenant.

 

“Landlord”:

COLONNADE WILSHIRE CORP.,

a California corporation

By:             Its:      By:             Its:     

“Tenant”:

NARA BANK, a California corporation

By:             Its:      By:             Its:     

 

   (iv)         

WILSHIRE COLONNADE

[Nara Bank]



--------------------------------------------------------------------------------

WILSHIRE COLONNADE

INDEX

 

ARTICLE

  

SUBJECT MATTER

   PAGE

ARTICLE 1

   REAL PROPERTY, BUILDING AND PREMISES    1

ARTICLE 2

   LEASE TERM    2

ARTICLE 3

   BASE RENT    3

ARTICLE 4

   ADDITIONAL RENT    4

ARTICLE 5

   USE OF PREMISES    9

ARTICLE 6

   SERVICES AND UTILITIES    10

ARTICLE 7

   REPAIRS    12

ARTICLE 8

   ADDITIONS AND ALTERATIONS    13

ARTICLE 9

   COVENANT AGAINST LIENS    15

ARTICLE 10

   INSURANCE    15

ARTICLE 11

   DAMAGE AND DESTRUCTION    17

ARTICLE 12

   NONWAIVER    18

ARTICLE 13

   CONDEMNATION    18

ARTICLE 14

   ASSIGNMENT AND SUBLETTING    19

ARTICLE 15

   SURRENDER OF PREMISES; OWNERSHIP AND REMOVAL OF TRADE FIXTURES    21

ARTICLE 16

   HOLDING OVER    22

ARTICLE 17

   ESTOPPEL CERTIFICATES    22

ARTICLE 18

   SUBORDINATION    22

ARTICLE 19

   DEFAULTS; REMEDIES    23

ARTICLE 20

   COVENANT OF QUIET ENJOYMENT    25

ARTICLE 21

   INTENTIONALLY OMITTED    25

ARTICLE 22

   INTENTIONALLY OMITTED    25

ARTICLE 23

   SIGNS    26

ARTICLE 24

   COMPLIANCE WITH LAW    27

ARTICLE 25

   LATE CHARGES    27

ARTICLE 26

   LANDLORD’S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT    27

ARTICLE 27

   ENTRY BY LANDLORD    28

ARTICLE 28

   TENANT PARKING    28

ARTICLE 29

   EXPANSION RIGHTS    29

ARTICLE 30

   FIRST OFFER RIGHT    30

ARTICLE 31

   SATELLITE DISH/ANTENNAE    30

ARTICLE 32

   MISCELLANEOUS PROVISIONS    31

EXHIBITS

 

A

   OUTLINE OF PREMISES

B

  

TENANT WORK LETTER

C

  

FORM OF NOTICE OF LEASE TERM DATES

D

  

RULES AND REGULATIONS

E

  

FORM OF TENANT’S ESTOPPEL CERTIFICATE

F

  

ASBESTOS NOTICE

G

  

FORM OF LEASE TERMINATION AGREEMENT

H

  

JANITORIAL SPECIFICATIONS

I

  

SIGNAGE PLANS

 

   (i)         

WILSHIRE COLONNADE

[Nara Bank]



--------------------------------------------------------------------------------

INDEX OF MAJOR DEFINED TERMS

 

DEFINED TERMS

  

LOCATION

OF DEFINITION

IN OFFICE LEASE

Additional Rent

   4

Affiliate

   21

Alterations

   13

Applicable Laws

   27

Hazardous Material

   35

Base Rent

   3

Base Year

   4

Base, Shell and Core

   17

BOMA

   7

Brokers

   34

Building

   1

Building Parking Facility

   1

Conference Room

   12

Control

   21

Cost Pools

   5

Direct Expenses

   4

Estimate

   8

Estimate Statement

   8

Estimated Excess

   8

Excess

   7

Expense Year

   4

Force Majeure

   34

Holidays

   10

Initial Lease Term

   2

Landlord

   1

Landlord Parties

   15

Lease

   1

Lease Commencement Date

   2

Lease Expiration Date

   2

Lease Year

   2

Notices

   34

Operating Expenses

   4

Original Improvements

   16

Premises

   1

Proposition 13

   6

Real Property

   1

Renovations

   36

Rent

   4

Statement

   7

Subject Space

   19

Summary

   1

Systems and Equipment

   5

Tax Expenses

   5

Tenant

   1

Tenant’s Share

   7

Transfer Notice

   19

Transfer Premium

   20

Transferee

   19

Transfers

   19

 

   (ii)         

WILSHIRE COLONNADE

[Nara Bank]



--------------------------------------------------------------------------------

WILSHIRE COLONNADE

OFFICE LEASE

This Office Lease, which includes the preceding Summary of Basic Lease
Information (the “Summary”) attached hereto and incorporated herein by this
reference (the Office Lease and Summary to be known sometimes collectively
hereafter as the “Lease”), dated as of the date set forth in Section 1 of the
Summary, is made by and between COLONNADE WILSHIRE CORP., a California
corporation (“Landlord”), and NARA BANK, a California corporation (“Tenant”).

ARTICLE 1

REAL PROPERTY, BUILDING AND PREMISES

1.1 Real Property, Building and Premises. Landlord and Tenant entered into that
certain Office Lease dated July 7, 1998, as amended by that certain First
Amendment to Office Building Lease dated as of October 31, 1998, that certain
Second Amendment to Office Lease dated as of January 10, 2002, that certain
Third Amendment to Office Lease dated as of January 29, 2003, that certain
Fourth Amendment to Office Lease dated as of October 30, 2003 and that certain
Fifth Amendment to Lease dated as of July 30, 2004 (collectively, the “Existing
Lease”), whereby Tenant currently leases from Landlord certain premises (the
“Existing Premises”) consisting of approximately 20,293 rentable square feet,
commonly known as Suites 201, 220, 312 and 504 located on the second (2nd),
third (3rd) and fifth (5th) floors of the building located at 3701 Wilshire
Boulevard. This Lease is expressly conditioned upon the execution by Landlord
and Tenant of an agreement terminating the Existing Lease in the form attached
to this Lease as Exhibit G and Tenant’s vacation and surrender of the Existing
Premises to Landlord. Subject to the foregoing conditions precedent and upon and
subject to the terms, covenants and conditions hereinafter set forth in this
Lease, Landlord hereby leases to Tenant and Tenant hereby leases from Landlord
the premises set forth in Section 6.2 of the Summary (the “Premises”), which
Premises are located in the “Building,” as that term is defined in this
Section 1.1. The outline of the floor plan of the Premises is set forth in
Exhibit A attached hereto. The Premises are a part of the building (the
“Building”) located at 3701/3731 Wilshire Boulevard, Los Angeles, California.
Landlord agrees to continue to operate and maintain the Building consistent with
the standards of a Class A office building for the area in which the Building is
located as of the date of this Lease. Tenant acknowledges and agrees that the
Building is currently being operated and maintained by Landlord as a Class A
office building. Therefore, for purposes of this Lease, “Class A Office Building
Standards” shall mean the standards of the Building as currently operated and
maintained by Landlord as of the date of this Lease. In no event shall Landlord
have any obligation to increase any level of services, provide any additional
services or otherwise change its current standards in operating and maintaining
the Building. The Building, the Building’s parking facility (“Building Parking
Facility”), the other office building located adjacent to the Building and the
land upon which such adjacent office building is located, any outside plaza
areas, land and other improvements surrounding the Building and adjacent
building which are designated from time to time by Landlord as common areas
appurtenant to or servicing the Building, and the land upon which any of the
foregoing are situated, are herein sometimes collectively referred to as the
“Project” or “Real Property.” Tenant is hereby granted the right to the
nonexclusive use of the common corridors and hallways, stairwells, elevators,
restrooms and other public or common areas located on the Real Property;
provided, however, that the manner in which such public and common areas are
maintained and operated shall be at the reasonable discretion of Landlord
(provided that Landlord operates and maintains the Building consistent with
Class A Office Building Standards) and the use thereof shall be subject to such
rules, regulations and restrictions as Landlord may reasonably make from time to
time, which rules, regulations and restrictions shall not increase Tenant’s
burdens or decrease Tenant’s rights under this Lease and shall not be binding on
Tenant until Tenant has received written notice thereof. Landlord reserves the
right to make alterations or additions to or to change the location of elements
of the Real Property and the common areas thereof. Subject to the terms of this
Lease, Tenant shall have the right of access to the Premises and the Building
Parking Facility twenty-four (24) hours per day, three hundred sixty-five
(365) days per year.

1.2 Condition of the Premises. Except as specifically set forth in this Lease
and the Tenant Work Letter attached hereto as Exhibit B, Tenant shall accept the
Premises in its presently existing, “as is” condition, and



--------------------------------------------------------------------------------

Landlord shall not be obligated to provide or pay for any improvement work or
services related to the improvement of the Premises. Tenant also acknowledges
that Landlord has made no representation or warranty regarding the condition of
the Premises or the Building except as specifically set forth in this Lease.

1.3 Measurement of the Premises. On or before the Rent Commencement Date, Tenant
may notify Landlord in writing that, based on Tenant’s architect’s measurement
of the Premises pursuant to the standard set forth in Section 4.2.7 below,
Tenant disputes the rentable square footage of the Premises set forth in
Section 6.2 of the Summary of Basic Lease Information. Following Landlord’s
receipt of such notice, Landlord and Tenant shall cause their architects to meet
and mutually agree as to the rentable square footage within the Premises
pursuant to the standard set forth in Section 4.2.7 below. The parties agree to
be bound by the mutual decision of Landlord’s architect and Tenant’s architect.

ARTICLE 2

LEASE TERM

2.1 Initial Lease Term. The terms and provisions of this Lease shall be
effective as of the date of this Lease except for the provisions of this Lease
relating to the payment of Rent. The term of this Lease (the “Lease Term”) shall
be as set forth in Section 7.1 of the Summary and shall commence on the date
(the “Lease Commencement Date”) set forth in Section 7.2 of the Summary, and
shall terminate on the date (the “Lease Expiration Date”) set forth in
Section 7.3 of the Summary, unless this Lease is sooner terminated or extended
as hereinafter provided. For purposes of this Lease, the term “Lease Year” shall
mean each consecutive twelve (12) month period during the Lease Term; provided,
however, that the first Lease Year shall commence on the Lease Commencement Date
and end on the last day of the eleventh month thereafter and the second and each
succeeding Lease Year shall commence on the first day of the next calendar
month; and further provided that the last Lease Year shall end on the Lease
Expiration Date. At any time during the Lease Term, Landlord may deliver to
Tenant a notice of Lease Term dates in the form as set forth in Exhibit C,
attached hereto, which notice Tenant shall execute and return to Landlord within
five (5) business days of receipt thereof, and thereafter the dates set forth on
such notice shall be conclusive and binding upon Tenant. Failure of Tenant to
timely execute and deliver the Notice of Lease Term Dates shall constitute an
acknowledgment by Tenant that the statements included in such notice are true
and correct, without exception.

2.2 Option Term.

2.2.1 Option Right. Landlord hereby grants the original Tenant named in this
Lease and any Affiliate, as defined in Section 14.7 below, of such original
Tenant or person or entity that acquires all or substantially all of such
original Tenant’s capital stock or assets (collectively, the “Original Tenant”)
two (2) consecutive options to extend the Lease Term for a period of five
(5) years each (each, an “Option Term” and collectively, the “Option Terms”),
which options shall be exercisable only by written notice delivered by Tenant to
Landlord not less than nine (9) months prior to the expiration of the initial
Lease Term or Option Term, as applicable, provided that, as of the date of
delivery of such notice, Tenant is not in default under this Lease. Upon the
proper exercise of each option to extend, and provided that, as of the end of
the initial Lease Term or Option Term, as applicable, Tenant is not in default
under this Lease beyond any applicable notice and cure period, the Lease Term,
as it applies to the Premises, shall be extended for a period of five (5) years.
The rights contained in this Section 2.2 shall be personal to the Original
Tenant and may only be exercised by the Original Tenant (and not any assignee,
sublessee or other transferee of the Original Tenant’s interest in this Lease,
except for any assignee or sublessee (a “Permitted Transferee”) under a transfer
permitted under Sections 14.6 or 14.7 of this Lease) if the Original Tenant
and/or a Permitted Transferee occupies the entire Premises.

2.2.1 Option Rent. The “Rent,” as that term is defined in Section 4.1 below,
payable by Tenant during each Option Term (the “Option Rent”) will be adjusted
to ninety-five percent (95%) of “Fair Market Rent” determined in the manner set
forth below and taking into consideration that the Base Year shall be adjusted
to the calendar year in which the Option Term commences, unless such
commencement date occurs in the fourth quarter of a year, in which event the
Base Year shall be the next calendar year. As used herein, “Fair Market Rent”
shall mean

 

   2         

WILSHIRE COLONNADE

[Nara Bank]



--------------------------------------------------------------------------------

the rental rate based upon leases to non-renewal tenants of space of comparable
size, location and quality in comparable buildings in the Los Angeles
marketplace.

No later than thirty (30) days after Landlord’s receipt of notice of Tenant’s
exercise of its option to extend the Term pursuant to Section 2.2.1 of this
Lease, Landlord shall deliver to Tenant a statement (“Landlord’s Statement”)
setting forth the Fair Market Rent for the Premises as of the first date of the
applicable Option Term, as determined by Landlord. Within thirty (30) days after
receipt of Landlord’s Statement, Tenant may elect to either: (i) accept in
writing the Fair Market Rent, as set forth in Landlord’s Statement; or (ii) give
written notice (“Appraisal Notice”) to Landlord that Tenant desire to have the
Fair Market Rent determined by appraisal pursuant to the procedures set forth
herein. If Tenant does not deliver an Appraisal Notice to Landlord within thirty
(30) days after Landlord’s delivery of Landlord’s Statement to Tenant, Tenant
shall be deemed to have accepted Landlord’s Statement of the Fair Market Rent.
Within fifteen (15) days after Landlord’s receipt of the Appraisal Notice in
accordance with this Section, Landlord and Tenant shall obtain from the American
Appraisal Institute or other mutually satisfactory organization, a list of five
(5) MAI Appraisers. “MAI Appraiser” is hereby defined as an independent,
unaffiliated real estate appraiser with a membership in the American Appraisal
Institute, or its successor organization, and at lease five (5) years’ full-time
experience appraising office properties in the area in which the Building is
located but in any event in the City of Los Angeles. Within ten (10) days after
submittal of the list of appraisers, Tenant and Landlord shall meet and each
shall have the right to disqualify two (2) of the appraisers by alternating
their respective rights of disqualification, with Landlord being the first party
to exercise the right of disqualification, until only one (1) of the appraisers
has not been disqualified by either Landlord or Tenant. The one MAI Appraiser
who is not disqualified through the foregoing process shall be appointed to
determine Fair Market Rent as set forth below. Within thirty (30) days after the
appointment of the MAI Appraiser, the parties shall negotiate in good faith to
determine the Fair Market Rent and the MAI Appraiser shall independently
determine the Fair Market Rent within such thirty (30) day period. If the
parties are unable to agree upon the Fair Market Rent, the parties shall each
submit their determination of Fair Market Rent to the MAI Appraiser. The Fair
Market Rent shall equal the Fair Market Rent submitted by Landlord or Tenant
that is closest to the Fair Market Rent determined by the MAI Appraiser. The MAI
Appraiser shall not divulge to Landlord or Tenant the Fair Market Rent
determined by the MAI Appraiser until both parties instruct it to do so in
writing. If the parties fail to select a qualified MAI Appraiser, an MAI
Appraiser shall be selected by the then-Presiding Judge of the Superior Court of
the State of California of the County in which the Premises are located, acting
in his individual judicial capacity. Each Party shall pay one-half of the MAI
Appraiser’s fee and costs.

During the period requiring the adjustment of Annual Base Rent to ninety-five
percent (95%) of Fair Market Rent, Tenant shall pay, as Annual Base Rent pending
determination, one hundred five percent (105%) of the Annual Base Rent in effect
for the premises immediately prior to such adjustment; provided, however, that
upon the determination of the applicable Fair Market Rent, Tenant shall pay
Landlord the difference between the amount of Annual Base Rent Tenant actually
paid and ninety-five percent (95%) of the Fair Market Rent immediately upon the
determination of Fair Market Rent. Any amount of Annual Base Rent Tenant has
actually paid to Landlord which exceeds ninety-five percent (95%) of Fair Market
Rent shall be credited against Tenant’s future Annual Base Rent obligations.

ARTICLE 3

BASE RENT

Tenant shall pay, without notice or demand, to Landlord or Landlord’s agent at
the management office of the Building, or at such other place as Landlord may
from time to time designate in writing, in currency or a check for currency
which, at the time of payment, is legal tender for private or public debts in
the United States of America, base rent (“Base Rent”) as set forth in Section 8
of the Summary, payable in equal monthly installments as set forth in Section 8
of the Summary in advance on or before the first day of each and every month
during the Lease Term, commencing on the Rent Commencement Date, without any
setoff or deduction whatsoever (except as otherwise specifically set forth in
this Lease). The Base Rent for the first full month of the Lease Term for which
such Base Rent is payable hereunder, shall be paid at the time of Tenant’s
execution of this Lease. If any rental payment date (including the Rent
Commencement Date) falls on a day of the month other than the first day of such
month or if any

 

   3         

WILSHIRE COLONNADE

[Nara Bank]



--------------------------------------------------------------------------------

rental payment is for a period which is shorter than one month, then the rental
for any such fractional month shall be a proportionate amount of a full calendar
month’s rental based on the proportion that the number of days in such
fractional month bears to the number of days in the calendar month during which
such fractional month occurs. All other payments or adjustments required to be
made under the terms of this Lease that require proration on a time basis shall
be prorated on the same basis.

ARTICLE 4

ADDITIONAL RENT

4.1 Additional Rent. In addition to paying the Base Rent specified in Article 3
of this Lease, Tenant shall pay as additional rent “Tenant’s Share” of the
annual “Direct Expenses,” as those terms are defined in Sections 4.2 and 4.2.3
of this Lease, respectively, which are in excess of the amount of Direct
Expenses applicable to the “Base Year,” as that term is defined in Section 4.2.1
of this Lease. Such additional rent, together with any and all other amounts
payable by Tenant to Landlord pursuant to the terms of this Lease, shall be
hereinafter collectively referred to as the “Additional Rent.” The Base Rent and
Additional Rent is herein collectively referred to as the “Rent.” All amounts
due under this Article 4 as Additional Rent shall be payable for the same
periods and in the same manner, time and place as the Base Rent.

4.2 Definitions. As used in this Article 4, the following terms shall have the
meanings hereinafter set forth:

4.2.1 “Base Year” shall mean the year set forth in Section 9.1 of the Summary.

4.2.2 “Expense Year” shall mean each calendar year in which any portion of the
Lease Term falls, through and including the calendar year in which the Lease
Term expires.

4.2.3 “Direct Expenses” shall mean “Operating Expenses” and “Tax Expenses.”

4.2.4 “Operating Expenses” shall mean all expenses, costs and amounts of every
kind and nature which Landlord shall pay during any Expense Year because of or
in connection with the ownership, management, maintenance, repair, replacement,
restoration or operation of the Real Property, including, without limitation,
any amounts paid for (i) the cost of supplying all utilities, the cost of
operating, maintaining, repairing, renovating and managing the utility systems,
mechanical systems, sanitary and storm drainage systems, and any escalator
and/or elevator systems, and the cost of supplies and equipment and maintenance
and service contracts in connection therewith; (ii) the cost of licenses,
certificates, permits and inspections and the cost of contesting the validity or
applicability of any governmental enactment’s which may affect Operating
Expenses, and the costs incurred in connection with the implementation and
operation of a transportation system management program or similar program;
(iii) the cost of insurance carried by Landlord, in such amounts as Landlord may
reasonably determine or as may be required by any mortgagees or the lessor of
any underlying or ground lease affecting the Real Property and/or the Building;
(iv) the cost of landscaping, revamping, and all supplies, tools, equipment and
materials used in the operation, repair and maintenance of the Building;
(v) subject to the limitations set forth in Section 4.2.4(xiii) below, the cost
of customary parking area repair, restoration, and maintenance, including, but
not limited to, resurfacing, repainting, restriping, and cleaning; (vi) fees,
charges and other costs, including consulting fees, legal fees and accounting
fees, of all contractors engaged by Landlord or otherwise reasonably incurred by
Landlord in connection with the management, operation, maintenance and repair of
the Building and Real Property; (vii) any equipment rental agreements or
management agreements (including the cost of any management fee and the fair
rental value of any office space provided thereunder); (viii) wages, salaries
and other compensation and benefits of all persons at or below the level of
Building manager engaged in the operation, management, maintenance or security
of the Building, and employer’s Social Security taxes, unemployment taxes or
insurance, and any other taxes which may be levied on such wages, salaries,
compensation and benefits; provided, that if any employees of Landlord provide
services for more than one building of Landlord, then a prorated portion of such
employees’ wages, benefits and taxes shall be included in Operating Expenses
based on the portion of their working time devoted to the Building;
(ix) payments under any easement, license, operating agreement, declaration,
restrictive

 

   4         

WILSHIRE COLONNADE

[Nara Bank]



--------------------------------------------------------------------------------

covenant, underlying or ground lease (excluding rent), or instrument pertaining
to the sharing of costs by the Building; (x) operation, repair, maintenance and
replacement of all “Systems and Equipment,” as that term is defined in
Section 4.2.5 of this Lease, and components thereof; (xi) subject to the
limitations set forth in Section 4.2.4(xiii) below, the cost of janitorial
service (unless Tenant elects to contract separately for janitorial service),
alarm and security service, window cleaning, trash removal, replacement of wall
and floor coverings, ceiling tiles and fixtures in lobbies, corridors, restrooms
and other common or public areas or facilities, maintenance and replacement of
curbs and walkways, repair to roofs and re-roofing; (xii) amortization
(including interest on the unamortized cost) of the cost of acquiring or the
rental expense of personal property used solely in the maintenance, operation
and repair of the Building and Real Property; and (xiii) the cost of any capital
improvements or other costs (I) which are intended as a labor-saving device or
to effect other economies in the operation or maintenance of the Building to the
extent of the savings only, or (II) made to the Building after the Lease
Commencement Date that are required under any governmental law or regulation,
enacted, promulgated or first being enforced after the Commencement Date;
provided, however, that if any such cost described in (I) or (II) above is a
capital expenditure, such cost shall be amortized (including interest on the
unamortized cost) over its useful life as Landlord shall reasonably determine.
Notwithstanding the foregoing, Operating Expenses shall not include: (a) costs
incurred to comply with laws relating to the removal of Hazardous Material (as
hereinafter defined) or to bring the Premises, the Building or the Real Property
into compliance with any governmental law or regulation which was in effect and
enforced on the Lease Commencement Date, (b) costs incurred to correct any
latent defect in the original design or construction of the Building;
(c) interest and amortization on indebtedness affecting the land and Building;
(d) leasing fees or commissions, leasing advertising and promotion, the cost of
designing and constructing tenant improvements, tenant improvement allowances,
free rent periods, other concessions to tenants, or lease enforcement expenses;
(e) except as provided in subsection (xiii) above, the cost of capital
improvements and repairs; (f) expenses in connection with services or other
benefits which are not offered to Tenant or for which Tenant is charged directly
but which are provided to another tenant or occupant of the Building at no cost,
or (g) monthly management fees in excess of the greater of (i) three percent
(3%) of the gross revenues from the Project for the prior calendar month, or
(ii) $9,500.00. If Landlord is not furnishing any particular work or service
(the cost of which, if performed by Landlord, would be included in Operating
Expenses) to a tenant who has undertaken to perform such work or service in lieu
of the performance thereof by Landlord, Operating Expenses shall be deemed to be
increased by an amount equal to the additional Operating Expenses which would
reasonably have been incurred during such period by Landlord if it had at its
own expense furnished such work or service to such tenant. If the Building is
not fully occupied during all or a portion of any Expense Year, Landlord shall
make an appropriate adjustment to the variable components of Operating Expenses
for such Expense Year employing sound accounting and management principles, to
determine the amount of Operating Expenses that would have been paid had the
Building been ninety five percent (95%) occupied; and the amount so determined
shall be deemed to have been the amount of Operating Expenses for such Expense
Year. Landlord shall have the right, from time to time, to equitably allocate
some or all of the Operating Expenses among different tenants of the Building
(the “Cost Pools”). Such Cost Pools may include, but shall not be limited to,
the office space tenants of the Building and the retail space tenants of the
Building, provided that the tenants shall be placed into Cost Pools in a
nondiscriminatory manner based on similarity of use of particular improvements
or services.

4.2.5 “Systems and Equipment” shall mean any plant, machinery, transformers,
duct work, cable, wires, and other equipment, facilities, and systems designed
to supply heat, ventilation, air conditioning and humidity or any other services
or utilities, or comprising or serving as any component or portion of the
electrical, gas, steam, plumbing, sprinkler, communications, alarm, security, or
fire/life safety systems or equipment, or any other mechanical, electrical,
electronic, computer or other systems or equipment which serve the Building in
whole or in part.

4.2.6 “Tax Expenses” shall mean all federal, state, county, or local
governmental or municipal taxes, fees, charges or other impositions of every
kind and nature, whether general, special, ordinary or extraordinary,
(including, without limitation, real estate taxes, general and special
assessments, transit taxes, leasehold taxes or taxes based upon the receipt of
rent, including gross receipts or sales taxes applicable to the receipt of rent,
unless required to be paid by Tenant, personal property taxes imposed upon the
fixtures, machinery, equipment, apparatus, systems and equipment, appurtenances,
furniture and other personal property used in connection with the Building),
which Landlord shall pay during any Expense Year because of or in connection
with

 

   5         

WILSHIRE COLONNADE

[Nara Bank]



--------------------------------------------------------------------------------

the ownership, leasing and operation of the Real Property or Landlord’s interest
therein. For purposes of this Lease, Tax Expenses shall be calculated as if the
tenant improvements in the Building were fully constructed and the Real
Property, the Building, and all tenant improvements in the Building were fully
assessed for real estate tax purposes, and accordingly, during the portion of
any Expense Year occurring during the Base Year, Tax Expenses shall be deemed to
be increased appropriately. Notwithstanding anything to the contrary contained
in this Lease, Tax Expenses shall not include and Tenant shall not be
responsible for any increase of, or reassessment in, real property taxes and
assessments in excess of two percent (2%) of the taxes for the previous year,
resulting from any sale, transfer or other change in ownership of the Building
or the Project during the period commencing on January 1, 2007 and ending on the
date one day prior to the fifth (5th) anniversary of the Rent Commencement Date
(the “Full Protection Period”) and attributable to any period of time during the
Full Protection Period. Further, Tenant shall be responsible for paying only
fifty percent (50%) of Tenant’s Share of any increase of, or reassessment in,
real property taxes and assessments in excess of two percent (2%) of the taxes
for the previous year, resulting from any sale, transfer or other change in
ownership of the Building or the Project during the period commencing on the
fifth (5th) anniversary of the Rent Commencement Date and ending on the tenth
(10th) anniversary of the Rent Commencement Date (the “50% Protection Period”)
and attributable to any period of time during the 50% Protection Period. Tenant
shall be responsible for paying for one hundred percent (100%) of Tenant’s Share
of any such increases or reassessments after the 50% Protection Period that are
attributable to the period after the 50% Protection Period. Furthermore, any
increase of, or reassessment in, real property taxes and assessments in excess
of two percent (2%) of the taxes for the previous year resulting from any sale,
transfer or other change in ownership of the Building or the Project during the
Base Year shall be included in Tax Expenses for the Base Year. The amount of
Tenant’s share of Tax Expenses which, as of any particular date, Tenant shall
not be obligated to pay with respect to the remainder of the Lease Term arising
in connection with a sale, transfer or other change in ownership of the Building
or the Project during the Full Protection Period or 50% Protection Period
pursuant to the provisions of this Section 4.2.6 shall be referred to herein as
the “Proposition 13 Protection Amount.” Landlord shall have the right to
purchase (and to eliminate) all or any portion of any Proposition 13 Protection
Amount at any time by paying to Tenant an amount equal to the Proposition 13
Purchase Price with respect thereto. As used herein, “Proposition 13 Purchase
Price” shall mean the present value of the Proposition 13 Protection Amount then
remaining (or if less than all of the same is to be purchased by Landlord, the
portion to be so purchased) as of the date of payment (by Landlord to Tenant) of
the Proposition 13 Purchase Price, utilizing a discount rate equal to the then
current rate of yield for United States Treasury Obligations maturing in ten
years.

4.2.6.1 Tax Expenses shall include, without limitation:

(i) Any tax on Landlord’s rent, right to rent or other income from the Real
Property or as against Landlord’s business of leasing any of the Real Property;

(ii) Except as otherwise provided in this Lease, any assessment, tax, fee, levy
or charge in addition to, or in substitution, partially or totally, of any
assessment, tax, fee, levy or charge previously included within the definition
of real property tax, it being acknowledged by Tenant and Landlord that
Proposition 13 was adopted by the voters of the State of California in the June
1978 election (“Proposition 13”) and that assessments, taxes, fees, levies and
charges may be imposed by governmental agencies for such services as fire
protection, street, sidewalk and road maintenance, refuse removal and for other
governmental services formerly provided without charge to property owners or
occupants. It is the intention of Tenant and Landlord that all such new and
increased assessments, taxes, fees, levies, and charges and all similar
assessments, taxes, fees, levies and charges be included within the definition
of Tax Expenses for purposes of this Lease;

(iii) Any assessment, tax, fee, levy, or charge allocable to or measured by the
area of the Premises or the rent payable hereunder, including, without
limitation, any gross income tax with respect to the receipt of such rent, or
upon or with respect to the possession, leasing, operating, management,
maintenance, alteration, repair, use or occupancy by Tenant of the Premises, or
any portion thereof; and

(iv) Any assessment, tax, fee, levy or charge, upon this transaction or any
document to which Tenant is a party, creating or transferring an interest or an
estate in the Premises.

 

   6         

WILSHIRE COLONNADE

[Nara Bank]



--------------------------------------------------------------------------------

4.2.6.2 Intentionally omitted.

4.2.6.3 Any expenses incurred by Landlord in attempting to protest, reduce or
minimize Tax Expenses shall be included in Tax Expenses in the Expense Year such
expenses are paid to the extent of the reduction or savings realized through
such protest (unless Tenant agrees in writing to pay such expenses in connection
with a particular protest, in which event all such expenses shall be included in
Tax Expenses). Tax refunds shall be deducted from Tax Expenses in the Expense
Year they are received by Landlord. If Tax Expenses for any period during the
Lease Term or any extension thereof are increased after payment thereof by
Landlord for any reason, including, without limitation, error or reassessment by
applicable governmental or municipal authorities, Tenant shall pay Landlord upon
demand Tenant’s Share of such increased Tax Expenses.

4.2.6.4 Notwithstanding anything to the contrary contained in this
Section 4.2.6, there shall be excluded from Tax Expenses (i) all excess profits
taxes, franchise taxes, gift taxes, capital stock taxes, inheritance and
succession taxes, estate taxes, federal and state income taxes, and other taxes
to the extent applicable to Landlord’s general or net income (as opposed to
rents, receipts or income attributable to operations at the Building), (ii) any
items included as Operating Expenses, and (iii) any items paid by Tenant under
Section 4.4 of this Lease.

4.2.6.5 Notwithstanding anything to the contrary set forth in this Article 4,
when calculating Direct Expenses for the Base Year, such Direct Expenses shall
not include any increase in Tax Expenses attributable to special assessments,
charges, costs, or fees, or due to modifications or changes in governmental laws
or regulations, including, but not limited to, the institution of a split tax
roll.

4.2.7 “Tenant’s Share” shall mean the percentage set forth in Section 9.2 of the
Summary. Tenant’s Share was calculated by multiplying the number of rentable
square feet of the Premises by 100 and dividing the product by the total
rentable square feet in the Building. The rentable square feet in the Premises
and Building is measured pursuant to the Standard Method for Measuring Floor
Area in Office Buildings, ANSI Z65.1 - 1996 (“BOMA”), provided that the rentable
square footage of the Building shall include all of, and the rentable square
footage of the Premises therefore shall include a portion of, the square footage
of the ground floor common areas located within the Building and the common area
and occupied space of the portion of the Building, dedicated to the service of
the Building. In the event either the rentable square feet of the Premises
and/or the total rentable square feet of the Building is changed, Tenant’s Share
shall be appropriately adjusted, and, as to the Expense Year in which such
change occurs, Tenant’s Share for such year shall be determined on the basis of
the number of days during such Expense Year that each such Tenant’s Share was in
effect.

4.3 Calculation and Payment of Additional Rent.

4.3.1 Calculation of Excess. If for any Expense Year ending or commencing within
the Lease Term, Tenant’s Share of Direct Expenses for such Expense Year exceeds
Tenant’s Share of Direct Expenses for the Base Year, then Tenant shall pay to
Landlord, in the manner set forth in Section 4.3.2, below, and as Additional
Rent, an amount equal to the excess (the “Excess”).

4.3.2 Statement of Actual Direct Expenses and Payment by Tenant. Landlord shall
give to Tenant on or before the first day of April following the end of each
Expense Year, a statement (the “Statement”) which shall itemize and state the
amount of the Direct Expenses incurred or accrued for such preceding Expense
Year, and which shall indicate the amount, if any, of any excess. Upon receipt
of the Statement for each Expense Year ending during the Lease Term, if an
Excess is present, Tenant shall pay, with its next installment of Base Rent due,
the full amount of the Excess for such Expense Year, less the amounts, if any,
paid during such Expense Year as “Estimated Excess,” as that term is defined in
Section 4.3.3 of this Lease. If no Excess is present and Tenant paid more as
Estimated Excess than the actual Excess in any given Expense Year, then Tenant
shall receive a credit against the Rents next due and owing under this Lease. If
the Lease Term shall have expired or terminated, then Landlord shall pay Tenant
such amount within thirty (30) days after Tenant’s receipt of the Statement. The
failure of Landlord to timely furnish the Statement for any Expense Year shall
not prejudice Landlord from enforcing its rights under this Article 4. Even
though the Lease Term has expired and Tenant has vacated the Premises, when the
final

 

   7         

WILSHIRE COLONNADE

[Nara Bank]



--------------------------------------------------------------------------------

determination is made of Tenant’s Share of the Direct Expenses for the Expense
Year in which this Lease terminates, if an Excess is present, Tenant shall
immediately pay to Landlord an amount as calculated pursuant to the provisions
of Section 4.3.1 of this Lease. The provisions of this Section 4.3.2 shall
survive the expiration or earlier termination of the Lease Term.

4.3.3 Statement of Estimated Direct Expenses. In addition, Landlord shall
endeavor to give Tenant a yearly expense estimate statement (the “Estimate
Statement”) which shall set forth Landlord’s reasonable estimate (the
“Estimate”) of what the total amount of Direct Expenses for the then-current
Expense Year shall be and the estimated Excess (the “Estimated Excess”) as
calculated by comparing Tenant’s Share of Direct Expenses, which shall be based
upon the Estimate, to Tenant’s Share of Direct Expenses for the Base Year. The
failure of Landlord to timely furnish the Estimate Statement for any Expense
Year shall not preclude Landlord from enforcing its rights to collect any
Estimated Excess under this Article 4. If pursuant to the Estimate Statement an
Estimated Excess is calculated for the then-current Expense Year, Tenant shall
pay, with its next installment of Base Rent due, a fraction of the Estimated
Excess for the then-current Expense Year (reduced by any amounts paid pursuant
to the last sentence of this Section 4.3.3). Such fraction shall have as its
numerator the number of months which have elapsed in such current Expense Year
to the month of such payment, both months inclusive, and shall have twelve
(12) as its denominator. Until a new Estimate Statement is furnished, Tenant
shall pay monthly, with the monthly Base Rent installments, an amount equal to
one-twelfth (1/12) of the total Estimated Excess set forth in the previous
Estimate Statement delivered by Landlord to Tenant. Notwithstanding the
foregoing, if Tenant requests the issuance of an Estimate Statement and no
Estimate Statement has been given within the preceding 12 months, Landlord shall
give a new Estate Statement within 90 days after Tenant’s request.

4.3.4 Tenant’s Review of Direct Expenses. Within two (2) years after receipt of
a Statement by Tenant (“Review Period”), if Tenant disputes the amount set forth
in the Statement, Tenant’s employees, lease administrator, or an independent
certified public accountant (which accountant is a member of a reputable
accounting firm and is hired on a non-contingency fee basis), designated by
Tenant, may, after reasonable notice to Landlord and at reasonable times,
inspect Landlord’s records at Landlord’s offices, provided that Tenant is not
then in default after expiration of all applicable cure periods of any
obligation under this Lease (including, but not limited to, the payment of the
amount in dispute) and provided further that Tenant and such accountant or
representative shall, and each of them shall use their commercially reasonable
efforts to cause their respective agents and employees to, maintain all
information contained in Landlord’s records in strict confidence.
Notwithstanding the foregoing, Tenant shall only have the right to review
Landlord’s records one (1) time during any twelve (12) month period. Landlord
shall maintain all records relating to amounts set forth in the Statement
throughout the Review Period and, if an audit occurs, until the final resolution
of any dispute relating to such records. Tenant’s failure to dispute the amounts
set forth in any Statement within the Review Period shall be deemed to be
Tenant’s approval of such Statement and Tenant, thereafter, waives the right or
ability to dispute the amounts set forth in such Statement. If after such
inspection, but within thirty (30) days after the Review Period, Tenant notifies
Landlord in writing that Tenant still disputes such amounts, a certification as
to the proper amount shall be made in accordance with Landlord’s standard
accounting practices, at Tenant’s expense, by an independent certified public
accountant mutually acceptable to Landlord and Tenant and who is a member of a
nationally or regionally recognized accounting firm, which certification shall
be binding upon Landlord and Tenant. If Tenant so requests, the certification
shall be limited to specific line items on the Statement. Landlord shall
cooperate in good faith with Tenant and the accountant to show Tenant and the
accountant the information upon which the Statement was based. However, if such
certification by the accountant reveals that the Direct Expenses set forth in
the Statement (or the specific line items therein that are the subject of the
certification) were overstated by more than five percent (5%), then the cost of
the accountant and the cost of such certification shall be paid for by Landlord.
Promptly following the parties receipt of such certification, the parties shall
make such appropriate payments or reimbursements, as the case may be, to each
other, as are determined to be owing pursuant to such certification. Tenant
agrees that this section shall be the sole method to be used by Tenant to
dispute the amount of any Direct Expenses payable by Tenant pursuant to the
terms of this Lease, and Tenant hereby waives any other rights at law or in
equity relating thereto.

4.4 Taxes and Other Charges for Which Tenant Is Directly Responsible. Tenant
shall reimburse Landlord upon demand for any and all taxes or assessments
required to be paid by Landlord (except to the extent

 

   8         

WILSHIRE COLONNADE

[Nara Bank]



--------------------------------------------------------------------------------

included in Tax Expenses by Landlord), excluding state, local and federal
personal or corporate income taxes measured by the net income of Landlord from
all sources and estate and inheritance taxes, whether or not now customary or
within the contemplation of the parties hereto, when:

4.4.1 Said taxes are measured by or reasonably attributable to the cost or value
of Tenant’s equipment, furniture, fixtures and other personal property located
in the Premises, or by the cost or value of any leasehold improvements made in
or to the Premises by or for Tenant, to the extent the cost or value of such
leasehold improvements exceeds the cost or value of a building standard
build-out as determined by Landlord regardless of whether title to such
improvements shall be vested in Tenant or Landlord;

4.4.2 Said taxes are assessed upon or with respect to the possession, leasing,
operation, management, maintenance, alteration, repair, use or occupancy by
Tenant of the Premises or any portion of the Real Property (including the
Building Parking Facility);

4.4.3 Said taxes are assessed upon this transaction or any document to which
Tenant is a party creating or transferring an interest or an estate in the
Premises; or

4.4.4 Said assessments are levied or assessed upon the Real Property or any part
thereof or upon Landlord and/or by any governmental authority or entity, and
relate to the construction, operation, management, use, alteration or repair of
mass transit improvements.

4.5 Method of Allocation. The parties acknowledge that the Building is a part of
a multi-building project and that the costs and expenses incurred in connection
with the Real Property (i.e. the Direct Expenses) should be shared between the
tenants of the Building and the tenants of the other buildings of the Real
Property. Accordingly, as set forth in Section 4.2 above, Direct Expenses (which
consists of Operating Expenses and Tax Expenses) are determined annually for the
Real Property as a whole, and a portion of the Direct Expenses, which portion
shall be determined by Landlord on an equitable basis, shall be allocated to the
tenants of the Building (as opposed to the tenants of any other buildings of the
Real Property) and such portion shall be the Building Direct Expenses for
purposes of this Lease. Such portion of Direct Expenses allocated to the tenants
of the Building shall include all Direct Expenses attributable solely to the
Building and an equitable portion of the Direct Expenses which are not
attributable solely to the Building or any other building on the Real Property,
but rather are attributable to the Real Property as a whole.

ARTICLE 5

USE OF PREMISES

Tenant shall use the Premises solely for general office, bank and/or financial
services purposes consistent with the character of the Building as a first-class
office building, and Tenant shall not use or permit the Premises to be used for
any other purpose or purposes whatsoever. Tenant further covenants and agrees
that it shall not use, or suffer or permit any person or persons to use, the
Premises or any part thereof for any use or purpose contrary to the provisions
of Exhibit D, attached hereto, or in violation of the laws of the United States
of America, the State of California, or the ordinances, regulations or
requirements of the local municipal or county governing body or other lawful
authorities having jurisdiction over the Building. Tenant shall comply with all
recorded covenants, conditions, and restrictions, and the provisions of all
ground or underlying leases, now or hereafter affecting the Real Property to the
extent Tenant has prior written notice of same and provided that Tenant’s
obligations under this Lease are not increased thereby and that Tenant’s rights
under this Lease are not materially and adversely affected thereby. Tenant shall
not use or allow another person or entity to use any part of the Premises for
the storage, use, treatment, manufacture or sale of “Hazardous Material,” as
that term is defined in Section 29.29 of this Lease. Landlord acknowledges,
however, that Tenant will maintain products in the Premises which are incidental
to the operation of its offices, such as photocopy supplies, secretarial
supplies and limited janitorial supplies, which products contain chemicals which
are categorized as Hazardous Material. Landlord agrees that the use of such
products in the Premises in compliance with all applicable laws and in the
manner in which such products are designed to be used shall not be a violation
by Tenant of this Article 5.

 

   9         

WILSHIRE COLONNADE

[Nara Bank]



--------------------------------------------------------------------------------

ARTICLE 6

SERVICES AND UTILITIES

6.1 Standard Tenant Services. Landlord shall provide the following services on
all days during the Lease Term, unless otherwise stated below.

6.1.1 Subject to all governmental rules, regulations and guidelines applicable
thereto, Landlord shall provide heating and air conditioning when necessary for
normal comfort for normal office use in the Premises, from Monday through
Friday, during the period from 8:00 a.m. to 6:00 p.m., and on Saturday during
the period from 9:00 a.m. to 1:00 p.m., except for the date of observation of
New Year’s Day, Presidents’ Day, Memorial Day, Independence Day, Labor Day,
Thanksgiving Day, Christmas Day and other and other New York Stock Exchange
holidays, excluding Good Friday (collectively, the “Holidays”).

6.1.2 Landlord shall provide adequate electrical wiring and facilities and power
for normal general office use as reasonably determined by Landlord. Tenant shall
bear the cost of replacement of lamps, starters and ballasts for lighting
fixtures within the Premises.

6.1.3 Landlord shall provide city water from the regular Building outlets for
drinking, lavatory and toilet purposes.

6.1.4 Landlord shall provide janitorial services five (5) days per week, except
the date of observation of the Holidays, in and about the Premises and window
washing services in a manner consistent with Class A Office Building Standards.
Without limiting the foregoing, the cleaning services to be provided by Landlord
shall be in accordance with the specifications attached hereto as Exhibit H.
Notwithstanding the foregoing, Tenant may elect to provide such janitorial
services for the Premises, at its sole cost and expense, upon thirty (30) days
prior written notice to Landlord, in which event Tenant shall only be obligated
to pay Tenant’s Share of janitorial expenses relating to the common areas,
expressly excluding any janitorial expenses relating to the premises of any
other tenant at the Building.

6.1.5 Landlord shall provide nonexclusive automatic passenger elevator service
at all times.

6.1.6 Landlord shall provide nonexclusive freight elevator service subject to
scheduling by Landlord.

6.2 Overstandard Tenant Use. Tenant shall not, without Landlord’s prior written
consent, use heat-generating machines, machines other than normal fractional
horsepower office machines, or equipment or lighting other than building
standard lights in the Premises, which may affect the temperature otherwise
maintained by the air conditioning system or increase the water normally
furnished for the Premises by Landlord pursuant to the terms of Section 6.1 of
this Lease. If such consent is given, Landlord shall have the right to install
supplementary air conditioning units or other facilities in the Premises,
including supplementary or additional metering devices, and the cost thereof,
including the cost of installation, operation and maintenance, increased wear
and tear on existing equipment and other similar charges, shall be paid by
Tenant to Landlord upon billing by Landlord. If Tenant uses water or heat or air
conditioning in excess of that supplied by Landlord pursuant to Section 6.1 of
this Lease, or if Tenant’s consumption of electricity shall exceed five
(5) watts per rentable square foot of the Premises, calculated on an annualized
basis for the hours described in Section 6.1.1 above, Tenant shall pay to
Landlord, upon billing, the cost of such excess consumption, the cost of the
installation, operation, and maintenance of equipment which is installed in
order to supply such excess consumption, and the cost of the increased wear and
tear on existing equipment caused by such excess consumption; and Landlord may
install devices to separately meter any increased use and in such event Tenant
shall pay the increased cost directly to Landlord, on demand, including the cost
of such additional metering devices. If Tenant desires to use heat, ventilation
or air conditioning during hours other than those for which Landlord is
obligated to supply such utilities pursuant to the terms of Section 6.1 of this
Lease, Tenant shall give Landlord such prior notice, as Landlord shall from time
to time establish as appropriate, of Tenant’s desired use and Landlord shall
supply such utilities to Tenant an hourly cost to Tenant that does not exceed

 

   10         

WILSHIRE COLONNADE

[Nara Bank]



--------------------------------------------------------------------------------

the actual cost to Landlord of supplying such utilities without markup for
profit, overhead, depreciation or administrative costs. Amounts payable by
Tenant to Landlord for such use of additional utilities shall be deemed
Additional Rent hereunder and shall be billed on a monthly basis. Landlord may
increase the hours or days during which air conditioning, heating and
ventilation are provided to the Premises and the Building to accommodate the
usage by tenants occupying two-thirds or more of the rentable square feet of the
Building or to conform to practices of other buildings in the area comparable to
the Building.

6.3 Interruption of Use. Tenant agrees that Landlord shall not be liable for
damages, by abatement of Rent or otherwise, for failure to furnish or delay in
furnishing any service (including telephone and telecommunication services), or
for any diminution in the quality or quantity thereof, to the extent such
failure or delay or diminution is occasioned by repairs, replacements, or
improvements, by Force Majere (as hereinafter defined), by inability to secure
electricity, gas, water, or other fuel at the Building after reasonable effort
to do so, by any accident or casualty whatsoever, by act or default of Tenant or
other parties, or by any other cause beyond Landlord’s reasonable control; and
such failures or delays or diminution shall never be deemed to constitute an
eviction or disturbance of Tenant’s use and possession of the Premises or
relieve Tenant from paying Rent or performing any of its obligations under this
Lease. Notwithstanding the foregoing and provided that Tenant is not then in
default under this Lease beyond any applicable notice and cure period, if the
Premises, or a material portion of the Premises, are made untenantable as a
result of (i) any repair, maintenance or alteration performed by Landlord, or
which Landlord failed to perform as required pursuant to the terms of this
Lease, after the Rent Commencement Date, or (ii) any failure to provide
services, utilities or access to the Premises or the Building as required
pursuant to the terms of this Lease (either such set of circumstances as set
forth in items (i) or (ii), above, to be known as an “Abatement Event”), that is
reasonably within the control of Landlord to correct, then Tenant shall give
Landlord notice of such Abatement Event, and if such Abatement Event continues
for five (5) Business Days after Landlord’s receipt of any such notice (the
“Eligibility Period”), then Tenant, as its sole remedy, shall be entitled to
receive an abatement of Rent payable hereunder during the period beginning after
the expiration of the Eligibility Period and ending on the day the service has
been restored. If the entire Premises have not been rendered untenantable by the
Abatement Event, the amount of abatement shall be equitably prorated. Except as
provided in this section, nothing contained herein shall be interpreted to mean
that Tenant is excused from paying the rent due hereunder. Furthermore, Landlord
shall not be liable under any circumstances for a loss of, or injury to,
property or for injury to, or interference with, Tenant’s business, including,
without limitation, loss of profits, however occurring, through or in connection
with or incidental to a failure to furnish any of the services or utilities as
set forth in this Article 6.

6.4 Intentionally Deleted.

6.5 Building Security. Landlord shall, as an Operating Expense of the Building,
provide security for the Building, including security equipment, personnel,
procedures and systems, consistent with Class A Office Building Standards.
Notwithstanding the foregoing, Landlord shall not incur any liability to Tenant,
its employees, agents, customers or invitees as a result of any failure of any
security equipment or system installed at the Building or any security procedure
instituted at the Building, unless such failure is the result of the gross
negligence or willful misconduct of Landlord or any of its employees. Landlord
makes no representations or warranties concerning the ability of Landlord or its
employees or agents to maintain the Building, the Common Areas or the Premises
in a secure fashion. Subject to Landlord’s prior written consent (which consent
shall not be unreasonably withheld or delayed), Tenant, at Tenant’s sole cost
and expense, shall be permitted to install its own security system, equipment
and/or personnel within the Premises. Such security system and equipment shall
be installed and maintained in accordance with plans and specifications
reasonably approved by Landlord, in conformance with the operating standards of
the Building and in compliance with all applicable laws. Upon the expiration or
earlier termination of this Lease, Tenant shall, at Landlord’s option and at
Tenant’s sole cost and expense, remove its security system and equipment and
repair any damage to the Premises caused by such removal. Landlord shall advise
Tenant at the time of its approval whether Tenant must remove the security
system at the end of the term.

6.6 Conference Room Facility. The parties acknowledge that Landlord currently
has a conference room facility located on the eleventh (11th) floor of the East
Tower in the Wilshire Colonnade Building (the “Conference Room”) which is
available for use by all tenants of the Project, at a usage fee established by
Landlord in Landlord’s sole and absolute discretion. So long as Landlord
maintains the Conference Room for non-exclusive

 

   11         

WILSHIRE COLONNADE

[Nara Bank]



--------------------------------------------------------------------------------

use by the tenants of the Project, Tenant shall have the right to use the
Conference Room for general meeting and other related purposes for up to
thirty-six (36) hours per year. Such right to use the Conference Room shall be
subject to availability, as determined by Landlord, and to all such rules and
regulations regarding use of the Conference Room as Landlord may impose. Tenant
acknowledges that any usage of the Conference Room after Business Hours will be
without any HVAC service, unless specific arrangements are made by Tenant with
Landlord for HVAC usage. In the event HVAC services are provided to the
Conference Room after Business Hours, Tenant shall be charged the then standard
rates being charged by Landlord to other tenants in the Building for after
Business Hours HVAC usage. Landlord makes no representation or warranty to
Tenant that Landlord will continue to provide the Conference Room throughout the
Lease Term or that the Conference Room will be available for use by Tenant at
any particular time or from time to time.

ARTICLE 7

REPAIRS

Subject to the provisions of Article 4 above, Landlord shall repair and maintain
the structural portions of the Building and the Premises, including the water
lines, plumbing, HVAC, electrical systems and other systems of the Building.
Subject to Landlord’s obligations under the first sentence of this Article 7, at
all times during the Lease Term, Tenant shall, at Tenant’s own expense, keep the
Premises, including all improvements, fixtures and furnishings therein, in good
order, repair and condition at all times during the Lease Term. In addition,
Tenant shall, at Tenant’s own expense but under the supervision and subject to
the prior approval of Landlord, and within any reasonable period of time
specified by Landlord, promptly and adequately repair all damage to the Premises
and replace or repair all damaged or broken fixtures and appurtenances; provided
however, that, at Landlord’s option, or if Tenant fails to make such repairs
within fifteen (15) days following notice that Landlord intends to exercise
Landlord’s rights under this Article 7, Landlord may, but need not, make such
repairs and replacements, and Tenant shall pay Landlord the cost thereof,
including a percentage of the cost thereof (to be uniformly established for the
Building) sufficient to reimburse Landlord for all overhead, general conditions,
fees and other costs or expenses arising from Landlord’s involvement with such
repairs and replacements forthwith upon being billed for same. Landlord may, but
shall not be required to, enter the Premises at all reasonable times to make
such repairs, alterations, improvements and additions to the Premises or to the
Building or to any equipment located in the Building as Landlord shall desire or
deem necessary or as Landlord may be required to do by governmental or
quasi-governmental authority or court order or decree. Tenant hereby waives and
releases its right to make repairs at Landlord’s expense under Sections 1941 and
1942 of the California Civil Code; or under any similar law, statute, or
ordinance now or hereafter in effect. Notwithstanding any provision set forth in
this Lease to the contrary, if (a) Tenant cannot use all or any portion of the
Premises for normal business operations because of a failure by Landlord to
perform its obligations under this Article, (b) Tenant provides written notice
(or oral notice in the event of an emergency that would be likely to cause
material disruption to Tenant’s business) to Landlord of such failure to perform
its obligations under this Article, and (c) Landlord fails to provide such
action within a reasonable period of time, given the circumstances, after the
receipt of such notice, but in any event Landlord shall commence to repair not
later than seven (7) business days after receipt of such notice, then Tenant
shall have the right to make such repairs to nonstructural items within any such
portion of the Premises upon delivery of an additional three (3) business days’
notice to Landlord stating that Tenant will be performing such repairs unless
Landlord commences such repairs within such three (3) business day period. In
the event Tenant takes such action, and such work will affect the Building
systems, Tenant shall use only those contractors used or approved by Landlord in
the Building for work on such Building systems unless such contractors are
unwilling or unable to immediately perform or timely and competitively perform,
such work, in which event Tenant may utilize the services of any other qualified
contractor which normally and regularly performs similar work in buildings
comparable to the Building. If such repairs were required under the terms of the
Lease to be taken by Landlord and were not commenced and performed by Landlord
as provided above, then Tenant shall be entitled to prompt reimbursement by
Landlord of Tenant’s reasonable costs and expenses in performing such repairs.

 

   12         

WILSHIRE COLONNADE

[Nara Bank]



--------------------------------------------------------------------------------

ARTICLE 8

ADDITIONS AND ALTERATIONS

8.1 Landlord’s Consent to Alterations. Tenant may not make any improvements,
alterations, additions or changes to the Premises (collectively, the
“Alterations”) without first procuring the prior written consent of Landlord to
such Alterations, which consent shall be requested by Tenant not less than
thirty (30) days prior to the commencement thereof, and which consent shall not
be unreasonably withheld by Landlord. The Premises shall be initially improved
as provided in and subject to, the Tenant Work Letter attached hereto as Exhibit
B and made a part hereof. In the event of any inconsistency between the Tenant
Work Letter and this Article 8, the provisions of the Tenant Work Letter shall
prevail with respect to the tenant improvements within the scope of the Tenant
Work Letter. Notwithstanding the foregoing, Tenant shall have the right, without
Landlord’s consent but upon five (5) business days prior notice to Landlord, to
make non-structural Alterations to the Premises (“Minor Alterations”) in
accordance with the terms of this Lease, provided that such Minor Alterations do
not (i) affect the exterior of the Premises or the Project, (ii) affect the
Project’s electrical, ventilation, plumbing, elevator, mechanical, air
conditioning or any other systems therein, or (iii) exceed $68,000 per year.

8.2 Manner of Construction. Landlord may impose, as a condition of its consent
to all Alterations or repairs of the Premises or about the Premises, such
reasonable requirements as Landlord in its sole discretion may deem desirable,
including, but not limited to, the requirement that upon Landlord’s request,
Tenant shall, at Tenant’s expense, remove such Alterations upon the expiration
or any early termination of the Lease Term, and/or the requirement that Tenant
utilize for such purposes only contractors, materials, mechanics and materialmen
reasonably approved by Landlord. In any event, a contractor reasonably approved
by Landlord shall perform all mechanical, electrical, plumbing, structural, and
heating, ventilation and air conditioning work, and such work shall be performed
at Tenant’s cost. Tenant shall construct such Alterations and perform such
repairs in conformance with any and all applicable rules and regulations of any
federal, state, county or municipal code or ordinance and pursuant to a valid
building permit, issued by the city in which the Building is located, in
conformance with Landlord’s construction rules and regulations. Landlord’s
approval of the plans, specifications and working drawings for Tenant’s
Alterations shall create no responsibility or liability on the part of Landlord
for their completeness, design sufficiency, or compliance with all laws, rules
and regulations of governmental agencies or authorities. All work with respect
to any Alterations must be done in a good and workmanlike manner and diligently
prosecuted to completion to the end that the Premises shall at all times be a
complete unit except during the period of work. In performing the work of any
such Alterations, Tenant shall have the work performed in such manner as not to
obstruct access to the Building or the common areas for any other tenant of the
Building, and as not to obstruct the business of Landlord or other tenants in
the Building, or interfere with the labor force working in the Building. In the
event that Tenant makes any Alterations, Tenant agrees to carry “Builder’s All
Risk” insurance in an amount approved by Landlord covering the construction of
such Alterations, and such other insurance as Landlord may require, it being
understood and agreed that all of such Alterations shall be insured by Tenant
pursuant to Article 10 of this Lease immediately upon completion thereof. Upon
completion of any Alterations, Tenant agrees to cause a Notice of Completion to
be recorded in the office of the Recorder of the county in which the Building is
located in accordance with Section 3093 of the Civil Code of the State of
California or any successor statute, and Tenant shall deliver to the Building
management office a reproducible copy of the “as built” drawings of the
Alterations.

8.3 Payment for Alterations. In the event Tenant orders any Alteration or repair
work directly from Landlord, or from the contractor selected by Landlord, the
charges for such work shall be deemed Additional Rent under this Lease, payable
upon billing therefor, either periodically during construction or upon the
substantial completion of such work, at Landlord’s option. Upon completion of
such work, Tenant shall deliver to Landlord, if payment is made directly to
contractors, evidence of payment, contractors’ affidavits and full and final
waivers of all liens for labor, services or materials. Except with respect to
any Minor Alterations for which no supervision fee shall be payable to Landlord,
whether or not Tenant orders any work directly from Landlord, Tenant shall pay
to Landlord a percentage of the cost of such work (such percentage, which shall
vary depending upon whether or not Tenant orders the work directly from
Landlord, to be established on a uniform basis for the Building) sufficient to
compensate Landlord for all overhead, general conditions, fees and other costs
and expenses arising from Landlord’s

 

   13         

WILSHIRE COLONNADE

[Nara Bank]



--------------------------------------------------------------------------------

involvement with such work; provided, that notwithstanding the foregoing to the
contrary, the amount paid by Tenant under this sentence shall not exceed three
percent (3%) of the cost of the work.

8.4 Landlord’s Property. All Alterations, improvements, fixtures and/or
equipment which may be installed or placed in or about the Premises, and all
signs installed in, on or about the Premises, from time to time, shall be at the
sole cost of Tenant and shall be and become the property of Landlord, except
that Tenant may remove any Alterations, improvements, fixtures and/or equipment
which Tenant can substantiate to Landlord have not been paid for with any tenant
improvement allowance funds provided to Tenant by Landlord, provided Tenant
repairs any damage to the Premises and Building caused by such removal.
Furthermore, if Landlord, as a condition to Landlord’s consent to any
Alteration, requires that Tenant remove any Alteration upon the expiration or
early termination of the Lease Term, Landlord may, by written notice to Tenant
prior to the end of the Lease Term, or given upon any earlier termination of
this Lease, require Tenant at Tenant’s expense to remove such Alterations and to
repair any damage to the Premises and Building caused by such removal. If Tenant
fails to complete such removal and/or to repair any damage caused by the removal
of any Alterations, Landlord may do so and may charge the cost thereof to
Tenant. Tenant hereby indemnifies and holds Landlord harmless from any
liability, cost, obligation, expense or claim of lien in any manner relating to
the installation, placement, removal or financing of any such Alterations,
improvements, fixtures and/or equipment in, on or about the Premises.

8.5 Automated Teller Machine. During the period Tenant occupies any space on the
ground floor of the Building for the operation of a retail banking business
pursuant to Article 30 or otherwise, Tenant shall have the right to install an
Automated Teller Machine (“ATM”) in the main lobby of the Building or near the
entrance of the Building at a location mutually acceptable to Landlord and
Tenant, subject to the terms and conditions contained herein. Prior to
installation of the ATM, Tenant shall provide Landlord, for Landlord’s approval,
with a complete set of plans and specifications for the proposed ATM. Tenant
shall pay all fees and costs incurred by Landlord in the evaluation of such
plans and specifications. Installation of the ATM shall be made at Tenant’s sole
costs and expense and shall be done in a good and workmanlike manner and
diligently prosecuted to completion. Before commencing any work, Tenant shall
give Landlord at least ten (10) days’ written notice of the proposed
commencement of such work in order to give Landlord an opportunity to prepare,
post and record such notice as may be permitted by law to protect Landlord from
having its interest in the Premises or the Building made subject to any
mechanic’s or materialman’s lien. Tenant shall provide its own trash container
or contains for construction debris; shall promptly remove all construction and
related debris from all public and common areas; immediately following
completion of construction shall return the public and common areas to the
condition they were in immediately prior to construction; shall repair and
restore any portions of the public and common areas harmed as a result of the
construction activities to the condition they were in immediately prior to
construction; shall use service entrances to the Premises, if any; shall conduct
no core drilling during business hours; shall disrupt other tenants as little as
possible; shall perform such work or cause the performance of such work in such
a manner as shall not obstruct access to the Project or the premises of any
other tenant other then tenant within the Project; shall pay to Landlord the
amount of any and all damage to the Project; and shall otherwise comply with all
conditions imposed by Landlord with respect to such connection with any such
work, and such work shall be performed in accordance with all applicable laws
and ordinances. Tenant shall indemnify and defend Landlord against, and hold
Landlord harmless from, any and all liabilities, losses, costs, damages
(including any damage to the Building, Premises, public and common areas or any
part of the Project), expenses (including attorneys’ fees and costs) and any and
all liens resulting from such work. Any mechanic’s lien filed against the
Premises or against any portion of the Project for work claimed to have been
done for, or materials claimed to have been furnished to, Tenant, shall be
discharged by Tenant, by bond or otherwise, within ten (10) days after the
filing thereof, at the sole cost and expense of Tenant. Upon the expiration or
sooner termination of the Lease Term, Tenant shall, upon written demand by
Landlord, at Tenant’s sole cost and expense, forthwith and with all due
diligence, remove the ATM, and Tenant shall forthwith and with all due
diligence, at its sole cost and expense, repair any damage to the Building
caused by such removal and restore the Building to its condition immediately
prior to installation of the ATM.

 

   14         

WILSHIRE COLONNADE

[Nara Bank]



--------------------------------------------------------------------------------

ARTICLE 9

COVENANT AGAINST LIENS

Tenant has no authority or power to cause or permit any lien or encumbrance of
any kind whatsoever, whether created by act of Tenant, operation of law or
otherwise, to attach to or be placed upon the Real Property, Building or
Premises, and any and all liens and encumbrances created by Tenant shall attach
to Tenant’s interest only. Landlord shall have the right at all times to post
and keep posted on the Premises any notice which it deems necessary for
protection from such liens. Tenant covenants and agrees not to suffer or permit
any lien of mechanics or materialmen or others to be placed against the Real
Property, the Building or the Premises with respect to work or services claimed
to have been performed for or materials claimed to have been furnished to Tenant
or the Premises, and, in case of any such lien attaching or notice of any lien,
Tenant covenants and agrees to cause it to be immediately released and removed
of record. Notwithstanding anything to the contrary set forth in this Lease, in
the event that such lien is not released and removed on or before the date
occurring fifteen (15) days after notice of such lien is delivered by Landlord
to Tenant, Landlord, at its sole option, may immediately take all action
reasonably necessary to release and remove such lien, without any duty to
investigate the validity thereof, and all sums, costs and expenses, including
reasonable attorneys’ fees and costs, so incurred by Landlord in connection with
such lien shall be deemed Additional Rent under this Lease and shall immediately
be due and payable by Tenant.

ARTICLE 10

INSURANCE

10.1 Indemnification and Waiver. Landlord, its partners and their respective
officers, agents, servants, employees, and independent contractors
(collectively, “Landlord Parties”) shall not be liable for any damage either to
person or property or resulting from the loss of use thereof, which damage is
sustained by Tenant or by other persons claiming through Tenant, except to the
extent caused by the negligence or willful misconduct of the Landlord Parties.
Tenant shall indemnify, defend, protect, and hold harmless Landlord Parties from
any and all loss, cost, damage, expense and liability (including without
limitation court costs and reasonable attorneys’ fees) incurred in connection
with or arising from any cause in, on or about the Premises either prior to,
during, or after the expiration of the Lease Term, provided that the terms of
the foregoing indemnity shall not apply to the extent such losses, costs,
damages, expenses and liabilities are caused by the negligence or willful
misconduct of Landlord Parties. Landlord shall indemnify, defend, protect, and
hold harmless Tenant, its partners, and their respective officers, agents,
servants, employees, and independent contractors (collectively, “Tenant
Parties”) from any and all loss, cost, damage, expense and liability (including
without limitation reasonable attorneys’ fees) arising from the negligence or
willful misconduct of Landlord in, on or about the Project, except to the extent
caused by negligence or willful misconduct of the Tenant Parties.
Notwithstanding anything to the contrary set forth in this Lease, either party’s
agreement to indemnify the other party as set forth in this Section 10.1 shall
be ineffective to the extend the matters for which such party agreed to
indemnify the other party are covered by insurance required to be carried by the
non-indemnifying party pursuant to this Lease. Further, Tenant’s agreement to
indemnify Landlord and Landlord’s agreement to indemnify Tenant pursuant to this
Section 10.1 are not intended to and shall not relieve any insurance carrier of
its obligations under policies required to be carried pursuant to the provisions
of this Lease, to the extent such policies cover, or if carried, would have
covered the matters, subject to the parties’ respective indemnification
obligations; nor shall they supersede any inconsistent agreement of the parties
set forth in any other provision of this Lease. The provisions of this
Section 10.1 shall survive the expiration or sooner termination of this Lease
with respect to any claims or liability occurring prior to such expiration or
termination.

10.2 Tenant’s Compliance with Landlord’s Fire and Casualty Insurance. Tenant
shall, at Tenant’s expense, comply as to the Premises with all insurance company
requirements pertaining to the use of the Premises. If Tenant’s conduct or use
of the Premises causes any increase in the premium for such insurance policies,
then Tenant shall reimburse Landlord for any such increase. Tenant, at Tenant’s
expense, shall comply with all rules, orders, regulations or requirements of the
American Insurance Association (formerly the National Board of Fire
Underwriters) and with any similar body.

 

   15         

WILSHIRE COLONNADE

[Nara Bank]



--------------------------------------------------------------------------------

10.3 Tenant’s Insurance. Tenant shall maintain the following coverage’s in the
following amounts.

10.3.1 Commercial General Liability Insurance covering the insured against
claims of bodily injury, personal injury and property damage arising out of
Tenant’s operations, assumed liabilities or use of the Premises, including a
Broad Form Commercial General Liability endorsement covering the insuring
provisions of this Lease and the performance by Tenant of the indemnity
agreements set forth in Section 10.1 of this Lease, for limits of liability not
less than:

 

Bodily Injury and

   $3,000,000 each occurrence

Property Damage Liability

   $3,000,000 annual occurrence

Personal Injury Liability

   $3,000,000 each occurrence    $3,000,000 annual aggregate    0% Insured’s
participation

10.3.2 Physical Damage Insurance covering (i) all office furniture, trade
fixtures, office equipment, merchandise and all other items of Tenant’s property
on the Premises installed by, for, or at the expense of Tenant, (ii) the
improvements which exist in the Premises as of the Lease Commencement Date (the
“Original Improvements“), (iii) the Tenant Improvements (as defined in the
Tenant Work Letter), and (iv) all other improvements, alterations and additions
to the Premises, including any improvements, alterations or additions installed
at Tenant’s request above the ceiling of the Premises or below the floor of the
Premises. Such insurance shall be written on a “causes of loss – special form”
policy, for the full replacement cost value new without deduction for
depreciation of the covered items and in amounts that meet any co-insurance
clauses of the policies of insurance and shall include a vandalism and malicious
mischief endorsement, sprinkler leakage coverage and earthquake sprinkler
leakage coverage.

10.3.3 Form of Policies. The minimum limits of policies of insurance required of
Tenant under this Lease shall in no event limit the liability of Tenant under
this Lease. Such insurance shall (i) name Landlord, and any other party it so
specifies, as an additional insured; (ii) specifically cover the liability
assumed by Tenant under this Lease, including, but not limited to, Tenant’s
obligations under Section 10.1 of this Lease; (iii) be issued by an insurance
company having a rating of not less than A-VII in Best’s Insurance Guide or
which is otherwise acceptable to Landlord and licensed to do business in the
state in which the Building is located; (iv) be primary insurance as to all
claims thereunder and provide that any insurance carried by Landlord is excess
and is non-contributing with any insurance requirement of Tenant; (v) provide
that said insurance shall not be canceled or coverage changed unless thirty
(30) days’ prior written notice shall have been given to Landlord and any
mortgagee or ground or underlying lessor of Landlord; and (vi) contain a
cross-liability endorsement or severability of interest clause acceptable to
Landlord. Tenant shall deliver said policy or policies or certificates thereof
to Landlord on or before the Lease Commencement Date and at least thirty
(30) days before the expiration dates thereof. In the event Tenant shall fail to
procure such insurance, or to deliver such policies or certificate, Landlord
may, at its option, procure such policies for the account of Tenant, and the
cost thereof shall be paid to Landlord as Additional Rent within five (5) days
after delivery to Tenant of bills therefor.

10.4 Subrogation. Landlord and Tenant agree to have their respective insurance
companies issuing property damage insurance waive any rights of subrogation that
such companies may have against Landlord or Tenant, as the case may be, so long
as the insurance carried by Landlord and Tenant, respectively, is not
invalidated thereby. As long as such waivers of subrogation are contained in
their respective insurance policies, Landlord and Tenant hereby waive any right
that either may have against the other on account of any loss or damage to their
respective property to the extent such loss or damage is insurable under “causes
of loss – special form” coverage, theft, public liability, or other similar
insurance.

10.5 Additional Insurance Obligations. Tenant shall carry and maintain during
the entire Lease Term, at Tenant’s sole cost and expense, increased amounts of
the insurance required to be carried by Tenant pursuant to this Article 10, and
such other reasonable types of insurance coverage and in such reasonable amounts
covering the Premises and Tenant’s operations therein, as may be reasonably
requested by Landlord consistent with the prevailing

 

   16         

WILSHIRE COLONNADE

[Nara Bank]



--------------------------------------------------------------------------------

insurance requirements of other prudent landlords owning comparable buildings
located in the vicinity of the Building.

ARTICLE 11

DAMAGE AND DESTRUCTION

11.1 Repair of Damage to Premises by Landlord. Tenant shall promptly notify
Landlord of any damage to the Premises resulting from fire or any other
casualty. If the Premises or any common areas of the Building serving or
providing access to the Premises shall be damaged by fire or other casualty,
Landlord shall promptly and diligently, subject to reasonable delays for
insurance adjustment or other matters beyond Landlord’s reasonable control, and
subject to all other terms of this Article 11, restore the Base, Shell, and Core
of the Premises and improvements to the Building not built by or for a tenant
(collectively, the “Base, Shell and Core”) and such common areas. Such
restoration shall be to substantially the same condition of the Base, Shell, and
Core and common areas prior to the casualty, except for modifications required
by zoning and building codes and other laws, or any other modifications to the
common areas deemed desirable by Landlord, provided access to the Premises and
any common restrooms serving the Premises shall not be materially impaired and
the standards of the Building shall not be diminished. Notwithstanding any other
provision of this Lease, upon the occurrence of any damage to the Premises,
Tenant shall assign to Landlord (or to any party designated by Landlord) all
insurance proceeds payable to Tenant under Tenant’s insurance required under
Section 10.3 of this Lease, and the Original Improvements and Tenant
Improvements shall be repaired by Tenant using such insurance proceeds, which
proceeds shall be disbursed by Landlord in substantial compliance with the terms
of the Tenant Work Letter; provided that if the cost of such repair exceeds the
amount of insurance proceeds received by Landlord from Tenant’s insurance
carrier, as assigned by Tenant, the cost of such repairs shall be paid by Tenant
to Landlord prior to the repair of the damage. In connection with such repairs
and replacements, Tenant shall, prior to the commencement of construction,
submit to Landlord, for Landlord’s review and approval, all plans,
specifications and working drawings relating thereto, and Landlord shall approve
the contractors to perform such improvement work. Such submittal of plans and
construction of improvements shall be performed in substantial compliance with
the terms of the Tenant Work Letter as though such construction of improvements
were the initial construction of the Tenant Improvements. Landlord shall not be
liable for any inconvenience or annoyance to Tenant or its visitors, or injury
to Tenant’s business resulting in any way from such damage or the repair
thereof; provided however, that if such fire or other casualty shall have
damaged the Premises or common areas necessary to Tenant’s occupancy, and if
such damage is not the result of the negligence or willful misconduct of Tenant
or Tenant’s employees, contractors, licensees, or invitees, Landlord shall allow
Tenant a proportionate abatement of Rent to the extent Landlord is reimbursed
from the proceeds of rental interruption insurance purchased by Landlord as part
of Operating Expenses, during the time and to the extent the Premises cannot
reasonably be used for Tenant’s business operations and are not occupied by
Tenant as a result thereof.

11.2 Landlord’s Option to Repair. Notwithstanding the terms of Section 11.1 of
this Lease, Landlord may elect not to rebuild and/or restore the Premises and/or
Building and instead terminate this Lease by notifying Tenant in writing of such
termination within sixty (60) days after the date of damage, such notice to
include a termination date giving Tenant ninety (90) days to vacate the
Premises, but Landlord may so elect only if the Building shall be damaged by
fire or other casualty or cause, whether or not the Premises are affected, and
one or more of the following conditions is present: (i) repairs cannot
reasonably be completed within one hundred eighty (180) days of the date of
damage; (ii) the holder of any mortgage on the Building or ground or underlying
lessor with respect to the Real Property and/or the Building shall require that
the insurance proceeds or any portion thereof be used to retire the mortgage
debt, or shall terminate the ground or underlying lease, as the case may be; or
(iii) uninsured damage exceeds One Million Dollars ($1,000,00.00). In addition,
in the event that the Premises or the Building is destroyed or damaged to any
material extent during the last twenty-four (24) months of the Lease Term, then
notwithstanding anything contained in this Article 11, Landlord shall have the
option to terminate this Lease by giving written notice to Tenant of the
exercise of such option within thirty (30) days after such damage or
destruction, in which event this Lease shall cease and terminate as of the date
of such notice; provided, however, that (a) so long as an Option to extend has
not been exercised by Tenant in accordance herewith, if the damage occurs during
the last twenty-four (24) months of the Lease Term, Tenant shall have the right
to terminate this Lease by

 

   17         

WILSHIRE COLONNADE

[Nara Bank]



--------------------------------------------------------------------------------

notice given within sixty (60) days after the damage, and (b) if Landlord does
not elect to terminate this Lease pursuant to Landlord’s termination right as
provided above, and the repairs cannot, in the reasonable opinion of an
architect or contractor selected by Landlord, as specified by written notice to
Tenant given within sixty (60) days after the damage, be completed within two
hundred seventy (270) days, Tenant may elect no later than thirty (30) days
after the date of Landlord’s notice, to terminate this Lease by written notice
to Landlord effective as of the date specified in notice from Tenant, which date
shall not be less than thirty (30) days nor more than sixty (60) days after the
date such notice is given by Tenant. If, after Three Hundred Sixty-Five
(365) days after the damage, the Premises are not substantially completed,
Tenant shall have the right to terminate this Lease by written notice to
Landlord at any time prior to substantial completion of such restoration. Upon
any such termination of this Lease pursuant to this Section 11.2, Tenant shall
pay the Base Rent and Additional Rent, properly apportioned up to such date of
termination, and both parties hereto shall thereafter be freed and discharged of
all further obligations hereunder, except as provided for in provisions of this
Lease which by their terms survive the expiration or earlier termination of the
Lease Term.

11.3 Waiver of Statutory Provisions. The provisions of this Lease, including
this Article 11, constitute an express agreement between Landlord and Tenant
with respect to any and all damage to, or destruction of, all or any part of the
Premises, the Building or any other portion of the Real Property, and any
statute or regulation of the State of California, including, without limitation,
Sections 1932(2) and 1933(4) of the California Civil Code, with respect to any
rights or obligations concerning damage or destruction in the absence of an
express agreement between the parties, and any other statute or regulation, now
or hereafter in effect, shall have no application to this Lease or any damage or
destruction to all or any part of the Premises, the Building or any other
portion of the Real Property.

ARTICLE 12

NONWAIVER

No waiver of any provision or breach of this Lease shall be implied by any
failure of Landlord or Tenant to enforce any remedy on account of the violation
of such provision, even if such violation shall continue or be repeated
subsequently, any waiver by Landlord or Tenant of any provision of this Lease
may only be in writing, and no express waiver shall affect any provision other
than the one specified in such waiver and that one only for the time and in the
manner specifically stated. Forbearance by Landlord or Tenant in enforcement of
one or more of the remedies herein provided upon an event of default shall not
be deemed or construed to constitute a waiver of such default. The acceptance of
any Rent hereunder by Landlord following the occurrence of any default, whether
or not known to Landlord, shall not be deemed a waiver of any such default,
except only a default in the payment of the Rent so accepted. Tenant’s payment
of any Rent hereunder shall not constitute a waiver by Tenant of any breach or
default by Landlord under this Lease.

ARTICLE 13

CONDEMNATION

13.1 Permanent Taking. If the whole or any part of the Premises or Building
shall be taken by power of eminent domain or condemned by any competent
authority for any public or quasi-public use or purpose, or if any adjacent
property or street shall be so taken or condemned, or reconfigured or vacated by
such authority in such manner as to require the use, reconstruction or
remodeling of any part of the Premises or Building, or if Landlord shall grant a
deed or other instrument in lieu of such taking by eminent domain or
condemnation, Landlord shall have the option to terminate this Lease upon ninety
(90) days’ written notice, provided such written notice is given no later than
one hundred eighty (180) days after the date of such taking, condemnation,
reconfiguration, vacation, deed or other instrument. If more than twenty-five
percent (25%) of the rentable square feet of the Premises is taken, or if access
to the Premises is substantially impaired, Tenant shall have the option to
terminate this Lease upon ninety (90) days’ notice, provided such notice is
given no later than one hundred eighty (180) days after the date of such taking.
Landlord shall be entitled to receive the entire award or payment in connection
therewith, except that Tenant shall have the right to file any separate claim
available to Tenant for any taking of Tenant’s personal property and fixtures

 

   18         

WILSHIRE COLONNADE

[Nara Bank]



--------------------------------------------------------------------------------

belonging to Tenant and removable by Tenant upon expiration of the Lease Term
pursuant to the terms of this Lease, and for moving expenses, so long as such
claim does not diminish the award available to Landlord, its ground lessor with
respect to the Real Property or its mortgagee, and such claim is payable
separately to Tenant. All Rent shall be apportioned, as of the date of such
termination, or the date of such taking, whichever shall first occur. If any
part of the Premises shall be taken, and this Lease shall not be so terminated,
the Rent shall be proportionately abated. Tenant hereby waives any and all
rights it might otherwise have pursuant to Section 1265.130 of the California
Code of Civil Procedure.

13.2 Temporary Taking. Notwithstanding anything to the contrary contained in
this Article 13, in the event of a temporary taking of all or any portion of the
Premises for a period of one hundred and eighty (180) days or less, then this
Lease shall not terminate but the Base Rent and the Additional Rent shall be
abated for the period of such taking in proportion to the ratio that the amount
of rentable square feet of the Premises taken bears to the total rentable square
feet of the Premises. Landlord shall be entitled to receive the entire award
made in connection with any such temporary taking.

ARTICLE 14

ASSIGNMENT AND SUBLETTING

14.1 Transfers. Tenant shall not, without the prior written consent of Landlord,
assign, mortgage, pledge, hypothecate, encumber, or permit any lien to attach
to, or otherwise transfer, this Lease or any interest hereunder, permit any
assignment or other such foregoing transfer of this Lease or any interest
hereunder by operation of law, sublet the Premises or any part thereof, or
permit the use of the Premises by any persons other than Tenant and its
employees (all of the foregoing are hereinafter sometimes referred to
collectively as “Transfers” and any person to whom any Transfer is made or
sought to be made is hereinafter sometimes referred to as a “Transferee”). If
Tenant shall desire Landlord’s consent to any Transfer, Tenant shall notify
Landlord in writing, which notice (the “Transfer Notice”) shall include (i) the
proposed effective date of the Transfer, which shall not be less than thirty
(30) days nor more than one hundred eighty (180) days after the date of delivery
of the Transfer Notice, (ii) a description of the portion of the Premises to be
transferred (the “Subject Space”), (iii) all of the material terms of the
proposed Transfer and the consideration therefor, including a calculation of the
“Transfer Premium,” as that term is defined in Section 14.3 below, in connection
with such Transfer, the name and address of the proposed Transferee, and a copy
of all existing and/or proposed documentation pertaining to the proposed
Transfer, including all existing operative documents to be executed to evidence
such Transfer or the agreements incidental or related to such Transfer, and
(iv) current financial statements of the proposed Transferee certified by an
officer, partner or owner thereof, and any other information reasonably required
by Landlord, which will enable Landlord to determine the financial
responsibility, character, and reputation of the proposed Transferee, nature of
such Transferee’s business and proposed use of the Subject Space, and such other
information as Landlord may reasonably require. Any Transfer made without
Landlord’s prior written consent shall, at Landlord’s option, be null, void and
of no effect, and shall, at Landlord’s option, constitute a default by Tenant
under this Lease. Whether or not Landlord shall grant consent, Tenant shall pay
Landlord’s review and processing fees, as well as any reasonable legal fees
incurred by Landlord, within thirty (30) days after written request by Landlord,
provided that the aggregate amount of fees payable by Tenant or the Transferee
shall not exceed $2,000.

14.2 Landlord’s Consent. Landlord shall not unreasonably withhold its consent to
any proposed Transfer of the Subject Space to the Transferee on the terms
specified in the Transfer Notice. Landlord agrees that it shall either consent
or refuse its consent not later than fifteen (15) days following Landlord’s
receipt of all of the documents and information described in Section 14.1. In
the event Landlord fails to respond to Tenant’s written request for consent
within such fifteen (15) day period, then Tenant may provide Landlord with a
second written request for consent and if Landlord fails to respond within five
(5) business days of such second request, Landlord shall be deemed to have
approved the proposed subletting or assignment (provided that Tenant’s request
for consent states that Landlord’s consent will be deemed given if Landlord
fails to deny its consent within five (5) business days of receipt of such
written request). The parties hereby agree that it shall be reasonable under
this Lease and under any applicable law for Landlord to withhold consent to any
proposed Transfer where one or more of the following apply, without limitation
as to other reasonable grounds for withholding consent:

14.2.1 The Transferee is of a character or reputation or engaged in a business
which is not consistent with the quality of the Building;

 

   19         

WILSHIRE COLONNADE

[Nara Bank]



--------------------------------------------------------------------------------

14.2.2 The Transferee intends to use the Subject Space for purposes which are
not permitted under this Lease;

14.2.3 The Transferee is either a governmental agency or instrumentality
thereof;

14.2.4 The Transfer will result in more than a reasonable and safe number of
occupants per floor within the Subject Space;

14.2.5 The Transferee is not a party of reasonable financial worth and/or
financial stability in light of the responsibilities involved under the Lease on
the date consent is requested;

14.2.6 The proposed Transfer would cause Landlord to be in violation of another
lease or agreement to which Landlord is a party, or would give an occupant of
the Building a right to cancel its lease;

14.2.7 The terms of the proposed Transfer will allow the Transferee that is not
the Original Tenant to exercise a right which can only be exercised by the
Original Tenant; or

14.2.8 Either the proposed Transferee, or any person or entity which directly or
indirectly, controls, is controlled by, or is under common control with, the
proposed Transferee, is negotiating with Landlord to lease space in the Building
at the time of the request for consent.

If Landlord consents to any Transfer pursuant to the terms of this Section 14.2,
Tenant may within six (6) months after Landlord’s consent, but not later than
the expiration of said six-month period, enter into such Transfer of the
Premises or portion thereof, upon substantially the same terms and conditions as
are set forth in the Transfer Notice furnished by Tenant to Landlord pursuant to
Section 14.1 of this Lease, provided that if there are any changes in the terms
and conditions from those specified in the Transfer Notice (i) such that
Landlord would initially have been entitled to refuse its consent to such
Transfer under this Section 14.2, or (ii) which would cause the proposed
Transfer to be more favorable to the Transferee in any material respect than the
terms set forth in Tenant’s original Transfer Notice, Tenant shall again submit
the Transfer to Landlord for its approval and other action under this Article
14.

14.3 Transfer Premium. If Landlord consents to a Transfer, as a condition
thereto which the parties hereby agree is reasonable, Tenant shall pay to
Landlord fifty percent (50%) of any “Transfer Premium,” as that term is defined
in this Section 14.3, received by Tenant from such Transferee. “Transfer
Premium” shall mean all rent, additional rent or other consideration payable by
such Transferee in excess of the Rent and Additional Rent payable by Tenant
under this Lease on a per rentable square foot basis if less than all of the
Premises is transferred, minus costs to Tenant of the Transfer, including but
not limited to, tenant improvements, concessions in favor of the Transferee
(including, without limitation, any allowances or free rent), marketing
expenses, broker’s commissions and professional fees. The consideration that
shall also be taken into account in calculating the “Transfer Premium” shall
include, but not be limited to, key money and bonus money paid by Transferee to
Tenant in connection with such Transfer, and any payment in excess of fair
market value for services rendered by Tenant to Transferee or for assets,
fixtures, inventory, equipment, or furniture transferred by Tenant to Transferee
in connection with such Transfer.

14.4 Intentionally Omitted.

14.5 Effect of Transfer. If Landlord consents to a Transfer, (i) the terms and
conditions of this Lease shall in no way be deemed to have been waived or
modified, (ii) such consent shall not be deemed consent to any further Transfer
by either Tenant or a Transferee, (iii) Tenant shall deliver to Landlord,
promptly after execution, an original executed copy of all documentation
pertaining to the Transfer in form reasonably acceptable to Landlord,
(iv) Tenant shall furnish upon Landlord’s request a complete statement,
certified by an independent certified public

 

   20         

WILSHIRE COLONNADE

[Nara Bank]



--------------------------------------------------------------------------------

accountant, or Tenant’s chief financial officer, setting forth in detail the
computation of any Transfer Premium Tenant has derived and shall derive from
such Transfer, and (v) no Transfer relating to this Lease or agreement entered
into with respect thereto, whether with or without Landlord’s consent, shall
relieve Tenant or any guarantor of the Lease from liability under this Lease.
Landlord or its authorized representatives shall have the right at all
reasonable times to audit the books, records and papers of Tenant relating to
any Transfer, and shall have the right to make copies thereof. If the Transfer
Premium respecting any Transfer shall be found understated, Tenant shall, within
thirty (30) days after demand, pay the deficiency and, if the Transfer Premium
is understated by more than three percent (3%) of the actual Transfer Premium,
Landlord’s costs of such audit.

14.6 Sales, Mergers and Consolidations. A transfer of all or substantially all
of the capital stock of Tenant or the sale of substantially all of the assets of
Tenant or an assignment of the Premises to a transferee which is the resulting
entity of a merger or consolidation of Tenant with another entity shall not
constitute a “Transfer” hereunder (and the Transferee shall have all of the
rights of the Original Tenant) provided that (a) as of the date of the transfer,
the transferee (or Tenant, if Tenant survives the transaction) has the financial
worth and/or financial stability reasonably sufficient to perform the
responsibilities involved under this Lease and (b) the transferee executes and
delivers to Landlord a writing reasonably acceptable to Landlord assuming the
obligations of Tenant hereunder.

14.7 Non-Transfers. Notwithstanding anything to the contrary contained in this
Article 14, an assignment or subletting of all or a portion of the Premises to
an affiliate of Tenant (an entity which is controlled by, controls, or is under
common control with, Tenant) (an “Affiliate”) shall not be deemed a Transfer
under this Article 14 (and the transferee shall have all of the rights of the
Original Tenant), provided that Tenant notifies Landlord of any such assignment
or sublease and promptly supplies Landlord with any documents or information
requested by Landlord regarding such assignment or sublease or such Affiliate,
and further provided that such assignment or sublease is not a subterfuge by
Tenant to avoid its obligations under this Lease. “Control,” as used in this
Section 14.7, shall mean the ownership, directly or indirectly, of at least
fifty-one percent (51%) of the voting securities of, or possession of the right
to vote, in the ordinary direction of its affairs, of at least fifty-one percent
(51%) of the voting interest in, any person or entity.

ARTICLE 15

SURRENDER OF PREMISES; OWNERSHIP

AND REMOVAL OF TRADE FIXTURES

15.1 Surrender of Premises. No act or thing done by Landlord or any agent or
employee of Landlord during the Lease Term shall be deemed to constitute an
acceptance by Landlord of a surrender of the Premises unless such intent is
specifically acknowledged in a writing signed by Landlord. The delivery of keys
to the Premises to Landlord or any agent or employee of Landlord shall not
constitute a surrender of the Premises or effect a termination of this Lease,
whether or not the keys are thereafter retained by Landlord, and notwithstanding
such delivery Tenant shall be entitled to the return of such keys at any
reasonable time upon request until this Lease shall have been properly
terminated. The voluntary or other surrender of this Lease by Tenant, whether
accepted by Landlord or not, or a mutual termination hereof, shall not work a
merger, and at the option of Landlord shall operate as an assignment to Landlord
of all subleases or subtenancies affecting the Premises.

15.2 Removal of Tenant Property by Tenant. Upon the expiration of the Lease
Term, or upon any earlier termination of this Lease, Tenant shall, subject to
the provisions of this Article 15, quit and surrender possession of the Premises
to Landlord in as good order and condition as when Tenant took possession and as
thereafter improved by Landlord and/or Tenant, reasonable wear and tear and
repairs which are specifically made the responsibility of Landlord hereunder
excepted. Upon such expiration or termination, Tenant shall, without expense to
Landlord, remove or cause to be removed from the Premises all debris and
rubbish, and such items of furniture, equipment, free-standing cabinet work, and
other articles of personal property owned by Tenant or installed or placed by
Tenant at its expense in the Premises, and such similar articles of any other
persons claiming under Tenant, as Landlord may, in its sole discretion, require
to be removed, and Tenant shall repair at its own expense all damage to the
Premises and Building resulting from such removal. Notwithstanding anything to
the contrary

 

   21         

WILSHIRE COLONNADE

[Nara Bank]



--------------------------------------------------------------------------------

contained herein, on or before the Expiration Date or any earlier termination of
this Lease, Tenant shall, at Tenant’s sole cost and expense and in compliance
with the National Electric Code and other applicable laws, remove all
electronic, fiber, phone and data cabling and related equipment that has been
installed by or for the exclusive benefit of Tenant in or around the Premises
(collectively, the “Cabling”); provided, however, Tenant shall not remove the
Cabling if Tenant receives a written notice from Landlord at least fifteen
(15) days prior to the expiration of the Lease authorizing all or any portion of
the Cabling to remain in place, in which event the Cabling or portion thereof
authorized by Landlord remain at the Premises shall be surrendered with the
Premises upon expiration or earlier termination of this Lease.

ARTICLE 16

HOLDING OVER

If Tenant holds over after the expiration of the Lease Term hereof, with or
without the express or implied consent of Landlord, such tenancy shall be from
month-to-month only, and shall not constitute a renewal hereof or an extension
for any further term, and in such case Rent shall be payable for the first two
(2) months of such hold over tenancy at a monthly rate equal to one hundred
twenty-five percent (125%) of the Rent applicable during the last rental period
of the Lease Term and, thereafter, at a monthly rate equal to one hundred fifty
percent (150%) of the Rent applicable during the last rental period of the Lease
Term. Such month-to-month tenancy shall be subject to every other term, covenant
and agreement contained herein. Nothing contained in this Article 16 shall be
construed as consent by Landlord to any holding over by Tenant, and Landlord
expressly reserves the right to require Tenant to surrender possession of the
Premises to Landlord as provided in this Lease upon the expiration or other
termination of this Lease. The provisions of this Article 16 shall not be deemed
to limit or constitute a waiver of any other rights or remedies of Landlord
provided herein or at law. If Tenant fails to surrender the Premises upon the
termination or expiration of this Lease, in addition to any other liabilities to
Landlord accruing therefrom, Tenant shall protect, defend, indemnify and hold
Landlord harmless from all loss, costs (including reasonable attorneys’ fees)
and liability resulting from such failure, including, without limiting the
generality of the foregoing, any claims made by any succeeding tenant founded
upon such failure to surrender, and any lost profits to Landlord resulting
therefrom, provided that Landlord has provided written notice to Tenant that
Landlord requires possession of the Premises for delivery to another tenant.

ARTICLE 17

ESTOPPEL CERTIFICATES

Within ten (10) business days following a request in writing by Landlord, Tenant
shall execute and deliver to Landlord an estoppel certificate, which, as
submitted by Landlord, shall be substantially in the form of Exhibit E, attached
hereto, (or such other form as may reasonably be required by any prospective
mortgagee or purchaser of the Project, or any portion thereof), indicating
therein any exceptions thereto that may exist at that time, and shall also
contain any other information reasonably requested by Landlord or Landlord’s
mortgagee or prospective mortgagee. Tenant shall execute and deliver whatever
other instruments may be reasonably required for such purposes. Failure of
Tenant to timely execute and deliver such estoppel certificate shall constitute
an acknowledgment by Tenant that statements included in good faith in the
estoppel certificate are true and correct, without exception. Within ten
(10) business days following a request in writing by Tenant, Landlord shall
execute and deliver to Tenant a factually correct estoppel certificate in a
commercially reasonable form requested by Tenant’s lender or purchaser.

ARTICLE 18

SUBORDINATION

This Lease is subject and subordinate to all present and future ground or
underlying leases of the Real Property and to the lien of any mortgages or trust
deeds, now or hereafter in force against the Real Property and the Building, if
any, and to all renewals, extensions, modifications, consolidations and
replacements thereof, and to all advances made or hereafter to be made upon the
security of such mortgages or trust deeds, unless the holders of such

 

   22         

WILSHIRE COLONNADE

[Nara Bank]



--------------------------------------------------------------------------------

mortgages or trust deeds, or the lessors under such ground lease or underlying
leases, require in writing that this Lease be superior thereto. Tenant covenants
and agrees in the event any proceedings are brought for the foreclosure of any
such mortgage, or if any ground or underlying lease is terminated, to attorn,
without any deductions or set-offs whatsoever, to the purchaser upon any such
foreclosure sale, or to the lessor of such ground or underlying lease, as the
case may be, if so requested to do so by such purchaser or lessor, and to
recognize such purchaser or lessor as the lessor under this Lease. Tenant shall,
within five (5) days of request by Landlord, execute such further commercially
reasonable instruments or assurances consistent with this Lease as Landlord may
reasonably deem necessary to evidence or confirm the subordination or
superiority of this Lease to any such mortgages, trust deeds, ground leases or
underlying leases.

Landlord agrees that within thirty (30) days after the date of full execution of
the Lease, it will provide Tenant with non-disturbance, subordination and
attornment agreements (“non-disturbance agreement”) in favor of Tenant and
signed by Landlord and any ground lessors, mortgage holders or lien holders
(each, a “Superior Mortgagee”) then in existence, on the form provided by such
Superior Mortgagee(s), with such changes as are reasonably requested by Tenant
and such parties. Said non-disturbance agreements shall be in recordable form
and may be recorded at Tenant’s election and expense. In the event Landlord
fails to provide commercially reasonable non-disturbance agreements within the
time frame set forth in this Article 18, Tenant shall have the right,
exercisable at any time thereafter, to give ten (10) business days written
notice to Landlord terminating the Lease, which notice must be given, if at all,
no later than twenty (20) days after Tenant’s receipt of Landlord’s notice to
Tenant that Landlord was unable to obtain such non-disturbance agreements. In
addition, Tenant may give such notice of termination after the expiration of the
thirty (30) day period and prior to receipt of Landlord’s notice.

Landlord agrees to provide Tenant with commercially reasonable non-disturbance
agreement(s) in favor of Tenant from any Superior Mortgagee(s) of Landlord who
later come(s) into existence at any time prior to the expiration of the Lease
Term, as it may be extended, in consideration of, and as a condition precedent
to, Tenant’s agreement to subordinate this Lease in accordance with this Article
18. Said non-disturbance agreements shall be in recordable form and may be
recorded, if requested by Tenant, at Tenant’s election and expense.

ARTICLE 19

DEFAULTS; REMEDIES

19.1 Events of Default. The occurrence of any of the following shall constitute
a default of this Lease by Tenant:

19.1.1 Any failure by Tenant to pay any Rent or any other charge required to be
paid under this Lease, or any part thereof, when due unless such failure is
cured within five (5) business days after notice; or

19.1.2 Any failure by Tenant to observe or perform any other provision, covenant
or condition of this Lease to be observed or performed by Tenant where such
failure continues for thirty (30) days after written notice thereof from
Landlord to Tenant; provided however, that any such notice shall be in lieu of,
and not in addition to, any notice required under California Code of Civil
Procedure Section 1161 or any similar or successor law; and provided further
that if the nature of such default is such that the same cannot reasonably be
cured within a thirty (30)-day period, Tenant shall not be deemed to be in
default if it diligently commences such cure within such period and thereafter
diligently proceeds to rectify and cure said default as soon as possible; or

19.1.3 Abandonment by Tenant of any portion of the Premises located on the
ground floor, if any; Abandonment is herein defined to include, but is not
limited to, any absence by Tenant from the Premises for three (3) business days
or longer while in default of any provision of this Lease beyond the applicable
cure period; or

19.1.4 To the extent permitted by law, a general assignment by Tenant or any
guarantor of the Lease for the benefit of creditors, or the filing by or against
Tenant or any guarantor of any proceeding under an insolvency or bankruptcy law,
unless in the case of a proceeding filed against Tenant or any guarantor the
same is dismissed within sixty (60) days, or the appointment of a trustee or
receiver to take possession of all or substantially

 

   23         

WILSHIRE COLONNADE

[Nara Bank]



--------------------------------------------------------------------------------

all of the assets of Tenant or any guarantor, unless possession is restored to
Tenant or such guarantor within thirty (30) days, or any execution or other
judicially authorized seizure of all or substantially all of Tenant’s assets
located upon the Premises or of Tenant’s interest in this Lease, unless such
seizure is discharged within thirty (30) days; or

19.1.5 The failure by Tenant to observe or perform according to the provisions
of Article 5 of this Lease where such failure continues for more than one
(1) business day after notice from Landlord; or

19.1.6 The committing of waste on the Premises; or

19.1.7 The hypothecation or assignment of this Lease or subletting of the
Premises, or attempts at such actions, in violation of Article 14 hereof.

19.2 Remedies Upon Default. Upon the occurrence of any event of default by
Tenant, Landlord shall have, in addition to any other remedies available to
Landlord at law or in equity, the option to pursue any one or more of the
following remedies, each and all of which shall be cumulative and nonexclusive,
without any notice or demand whatsoever.

19.2.1 Terminate this Lease, in which event Tenant shall immediately surrender
the Premises to Landlord, and if Tenant fails to do so, Landlord may, without
prejudice to any other remedy which it may have for possession or arrearages in
rent, enter upon and take possession of the Premises and expel or remove Tenant
and any other person who may be occupying the Premises or any part thereof,
without being liable for prosecution or any claim or damages therefor; and
Landlord may recover from Tenant the following:

(i) The worth at the time of award of any unpaid rent which has been earned at
the time of such termination; plus

(ii) The worth at the time of award of the amount by which the unpaid rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonably
avoided; plus

(iii) The worth at the time of award of the amount by which the unpaid rent for
the balance of the Lease Term after the time of award exceeds the amount of such
rental loss that Tenant proves could have been reasonably avoided; plus

(iv) Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom, specifically including but not limited to, brokerage commissions and
advertising expenses incurred, expenses of remodeling the Premises or any
portion thereof for a new tenant, whether for the same or a different use, and
any special concessions made to obtain a new tenant; and

(v) At Landlord’s election, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by applicable law.

The term “rent” as used in this Section 19.2 shall be deemed to be and to mean
all sums of every nature required to be paid by Tenant pursuant to the terms of
this Lease, whether to Landlord or to others. As used in Paragraphs 19.2.1(i)
and (ii), above, the “worth at the time of award” shall be computed by allowing
interest at the rate set forth in Article 25 of this Lease, but in no case
greater than the maximum amount of such interest permitted by law. As used in
Paragraph 19.2.1(iii) above, the “worth at the time of award” shall be computed
by discounting such amount at the discount rate of the Federal Reserve Bank of
San Francisco at the time of award plus one percent (1%).

19.2.2 Landlord shall have the remedy described in California Civil Code
Section 1951.4 (lessor may continue lease in effect after lessee’s breach and
abandonment and recover rent as it becomes due, if lessee has the right to
sublet or assign, subject only to reasonable limitations). Accordingly, if
Landlord does not elect to terminate this Lease on account of any default by
Tenant, Landlord may, from time to time, without terminating this

 

   24         

WILSHIRE COLONNADE

[Nara Bank]



--------------------------------------------------------------------------------

Lease, enforce all of its rights and remedies under this Lease, including the
right to recover all rent as it becomes due.

19.3 Sublessees of Tenant. Whether or not Landlord elects to terminate this
Lease on account of any default by Tenant, as set forth in this Article 19,
Landlord shall have the right to terminate any and all subleases, licenses,
concessions or other consensual arrangements for possession entered into by
Tenant and affecting the Premises or may, in Landlord’s sole discretion, succeed
to Tenant’s interest in such subleases, licenses, concessions or arrangements.
In the event of Landlord’s election to succeed to Tenant’s interest in any such
subleases, licenses, concessions or arrangements, Tenant shall, as of the date
of notice by Landlord of such election, have no further right to or interest in
the rent or other consideration receivable thereunder.

19.4 Form of Payment After Default. Following the occurrence of an event of
default by Tenant, Landlord shall have the right to require that any or all
subsequent amounts paid by Tenant to Landlord hereunder, whether in the cure of
the default in question or otherwise, be paid in the form of cash, money order,
cashier’s or certified check drawn on an institution acceptable to Landlord, or
by other means approved by Landlord, notwithstanding any prior practice of
accepting payments in any different form.

19.5 Waiver of Default. No waiver by Landlord or Tenant of any violation or
breach of any of the terms, provisions and covenants herein contained shall be
deemed or construed to constitute a waiver of any other or later violation or
breach of the same or any other of the terms, provisions, and covenants herein
contained. Forbearance by Landlord in enforcement of one or more of the remedies
herein provided upon an event of default shall not be deemed or construed to
constitute a waiver of such default. The acceptance of any Rent hereunder by
Landlord following the occurrence of any default, whether or not known to
Landlord, shall not be deemed a waiver of any such default, except only a
default in the payment of the Rent so accepted.

19.6 Efforts to Relet. For the purposes of this Article 19, Tenant’s right to
possession shall not be deemed to have been terminated by efforts of Landlord to
relet the Premises, by its acts of maintenance or preservation with respect to
the Premises, or by appointment of a receiver to protect Landlord’s interests
hereunder. The foregoing enumeration is not exhaustive, but merely illustrative
of acts, which may be performed by Landlord without terminating Tenant’s right
to possession.

ARTICLE 20

COVENANT OF QUIET ENJOYMENT

Landlord covenants that Tenant, on paying the Rent, charges for services and
other payments herein reserved and on keeping, observing and performing all the
other terms, covenants, conditions, provisions and agreements herein contained
on the part of Tenant to be kept, observed and performed, shall, during the
Lease Term, peaceably and quietly have, hold and enjoy the Premises subject to
the terms, covenants, conditions, provisions and agreements hereof without
interference by any persons lawfully claiming by or through Landlord. The
foregoing covenant is in lieu of any other covenant express or implied.

ARTICLE 21

INTENTIONALLY OMITTED

ARTICLE 22

INTENTIONALLY OMITTED

 

   25         

WILSHIRE COLONNADE

[Nara Bank]



--------------------------------------------------------------------------------

ARTICLE 23

SIGNS

23.1 In General. Tenant shall have the right to install, at Tenant’s sole cost
and expense, identification signage (a) outside of the Premises on the floors on
which the Premises are located, subject to Landlord’s prior approval, such
approval not to be unreasonably withheld, and (b) in accordance with the signage
plans attached as Exhibit I to this Lease (the “Signage Plans”), (i) on the
monument sign located on Wilshire Boulevard, (ii) in Level P-1 of the Building
Parking Facility, and (iii) in the ground floor elevator lobbies. Upon the
expiration or earlier termination of this Lease, Tenant shall be responsible, at
its sole cost and expense, for the removal of such signage and the repair of all
damage to the Building caused by such removal.

23.2 Building Directory. Tenant shall be entitled to a maximum of eighty-eight
(88) lines (which shall increase in proportion to any increase in the size of
the Premises from time to time) on the Building directory to display Tenant’s
name (or names of its departments, officers or employees) and location in the
Building. The initial cost of strips on the Building directory shall be paid by
Landlord and any changes or additions thereafter shall be paid by Tenant.

23.3 Prohibited Signage and Other Items. Any signs, notices, logos, pictures,
names or advertisements which are installed and that have not been individually
approved by Landlord may be removed without notice by Landlord at the sole
expense of Tenant. Tenant may not install any signs on the exterior or roof of
the Building or the common areas of the Building or the Real Property. Any
signs, window coverings, or blinds (even if the same are located behind the
Landlord approved window coverings for the Building), or other items visible
from the exterior of the Premises or Building are subject to the prior approval
of Landlord, in its sole discretion.

23.4 Monument Signage. Tenant shall have the right to replace the existing
monument sign located on Wilshire Boulevard, which currently has the name “The
Wilshire Colonnade” at the top of the monument, with a new monument sign which
shall be illuminated at night (provided that such illumination is in compliance
with all applicable laws) consisting of the same names then existing on the sign
(i.e., The Wilshire Colonnade, Charles Dunn and the retail tenant’s names) but
including on the top of the sign, at Tenant’s election, Tenant’s name and/or
Tenant’s logo; provided that (a) Tenant shall pay all costs and expenses in
connection with replacing the monument sign, (b) Landlord approves the precise
location, quality, design, style, lighting and size of the new monument sign,
which approval shall not be unreasonably withheld, and (c) Tenant obtains all
permits necessary for the new monument sign, at its sole cost and expense, and
Tenant’s sign is in compliance with all applicable laws. The right granted under
this Section 23.4 shall be personal to the Original Tenant. Upon the expiration
or earlier termination of this Lease, Tenant shall be responsible, at its sole
cost and expense, for the removal of its signage on the monument and the repair
of all damage to the monument caused by such removal.

23.5 Eyebrow Signage. In the event Tenant leases ground floor space in
accordance with Article 30 of this Lease for the operation of a retail bank in
such ground floor space, Tenant may install, at Tenant’s sole cost and expense,
eyebrow signage on the exterior of the Building which signage shall consist only
of the name “Nara Bank” or such other name acceptable to Landlord (provided that
Landlord’s approval shall not be unreasonably withheld) and Tenant and/or
Tenant’s logo. The location, quality, design, style, lighting and size of such
signage shall be subject to Landlord’s prior written approval, which shall not
be unreasonably withheld, conditioned or delayed. Such signage shall comply with
all applicable laws, statutes, regulations, ordinances and restrictions,
including but not limited to, any permit requirements. Tenant shall maintain
such eyebrow signage in good condition and repair at its sole cost and expense
during the Lease Term. Upon the expiration or earlier termination of this Lease,
Tenant shall be responsible, at its sole cost and expense, for the removal of
such signage and the repair of all damage to the Building caused by such
removal. All signage rights granted to Tenant under this Section 23.5 are
personal to the Original Tenant, and may not be assigned or transferred without
Landlord’s prior written consent, which consent Landlord may withhold in its
sole discretion.

 

   26         

WILSHIRE COLONNADE

[Nara Bank]



--------------------------------------------------------------------------------

ARTICLE 24

COMPLIANCE WITH LAW

Tenant shall not do anything or suffer anything to be done in or about the
Premises which will in any way conflict with any law, statute, ordinance or
other governmental rule, regulation or requirement now in force or which may
hereafter be enacted or promulgated (collectively, “Applicable Laws”). At its
sole cost and expense, Tenant shall promptly comply with any Applicable Laws
which relate to (i) Tenant’s use of the Premises, (ii) the Tenant Improvements,
(iii) any Alterations made by Tenant to the Premises, or (iv) the Base, Shell
and Core, but as to the Base, Shell and Core, only to the extent such
obligations are triggered by (a) Alterations made by Tenant to the Premises or
the Tenant Improvements which do not constitute normal and customary business
office improvements, or (b) use of the Premises for other than normal and
customary business office purposes; provided, however, that costs incurred by
Landlord in connection with any such modifications or additions shall be
Operating Expenses to the extent permitted under Section 4.2.4. Should any
standard or regulation now or hereafter be imposed on Landlord or Tenant by a
state, federal or local governmental body charged with the establishment,
regulation and enforcement of occupational, health or safety standards for
employers, employees, landlords or tenants, then Tenant agrees, at its sole cost
and expense, to comply promptly with such standards or regulations, but Landlord
shall, subject to reimbursement in accordance with Article 4 above, pay for any
changes to the Base, Shell, and Core required thereby unless related to Tenant’s
specific use or improvement for other than normal and customary business office
operations, in which event Tenant shall be solely responsible for payment
therefor. The judgment of any court of competent jurisdiction or the admission
of Tenant in any judicial action, regardless of whether Landlord is a party
thereto, that Tenant has violated any of said governmental measures, shall be
conclusive of that fact as between Landlord and Tenant.

ARTICLE 25

LATE CHARGES

If any installment of Rent or any other sum due from Tenant shall not be
received by Landlord or Landlord’s designee within five (5) days after notice
that said amount is due, then Tenant shall pay to Landlord a late charge equal
to five percent (5%) of the amount due plus any attorneys’ fees incurred by
Landlord by reason of Tenant’s failure to pay Rent and/or other charges when due
hereunder. Notwithstanding the foregoing, Tenant shall not be obligated to pay
such late charge for the first such late payment in any twelve (12) month
period, provided that such payment is made within five (5) business days after
notice from Landlord that such amount was not paid when due. The late charge
shall be deemed Additional Rent and the right to require it shall be in addition
to all of Landlord’s other rights and remedies hereunder or at law and shall not
be construed as liquidated damages or as limiting Landlord’s remedies in any
manner. In addition to the late charge described above, any Rent or other
amounts owing hereunder which are not paid within five (5) days after notice
that said amount are due shall thereafter bear interest until paid at a rate
equal to ten percent (10%) per annum, provided that in no case shall such rate
be higher than the highest rate permitted by applicable law.

ARTICLE 26

LANDLORD’S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT

26.1 Landlord’s Cure. All covenants and agreements to be kept or performed by
Tenant under this Lease shall be performed by Tenant at Tenant’s sole cost and
expense and without any reduction of Rent. If Tenant shall fail to perform any
of its obligations under this Lease, then upon ten (10) additional days notice
from Landlord, Landlord may, but shall not be obligated to, after reasonable
prior notice to Tenant, make any such payment or perform any such act on
Tenant’s part without waiving its right based upon any default of Tenant and
without releasing Tenant from any obligations hereunder.

26.2 Tenant’s Reimbursement. Except as may be specifically provided to the
contrary in this Lease, Tenant shall pay to Landlord, within thirty (30) days
after delivery by Landlord to Tenant of statements therefor: (i)

 

   27         

WILSHIRE COLONNADE

[Nara Bank]



--------------------------------------------------------------------------------

sums equal to expenditures reasonably made and obligations incurred by Landlord
in connection with the remedying by Landlord of Tenant’s defaults pursuant to
the provisions of Section 26.1; (ii) sums equal to all losses, costs,
liabilities, damages and expenses referred to in Article 10 of this Lease; and
(iii) sums equal to all expenditures made and obligations incurred by Landlord
in collecting or attempting to collect the Rent or in enforcing or attempting to
enforce any rights of Landlord under this Lease or pursuant to law, including,
without limitation, all legal fees and other amounts so expended. Tenant’s
obligations under this Section 26.2 shall survive the expiration or sooner
termination of the Lease Term.

ARTICLE 27

ENTRY BY LANDLORD

Landlord reserves the right at all reasonable times and upon reasonable notice
to the Tenant to enter the Premises to (i) inspect them; (ii) show the Premises
to prospective purchasers, mortgagees or ground or underlying lessors, or,
during the last six (6) months of the Lease Term, to prospective Tenants;
(iii) post notices of nonresponsibility; or (iv) alter, improve or repair the
Premises or the Building if necessary to comply with current building codes or
other applicable laws, or for structural alterations, repairs or improvements to
the Building. Notwithstanding anything to the contrary contained in this Article
27, Landlord may enter the Premises at any reasonable time following reasonable
notice to Tenant (except in the event of an emergency in which case no notice
shall be required) to (A) perform services required of Landlord; (B) take
possession due to any breach of this Lease in the manner provided herein; and
(C) perform any covenants of Tenant which Tenant fails to perform. Any such
entries shall be without the abatement of Rent and shall include the right to
take such reasonable steps as required to accomplish the stated purposes;
provided, however, except for (i) emergencies, (ii) repairs, alterations,
improvements or additions required by governmental or quasi-governmental
authorities or court order or decree, or (iii) repairs which are the obligation
of Tenant hereunder, any such entry shall be performed in a manner so as not to
unreasonably interfere with Tenant’s use of the Premises and shall be performed
after normal business hours if reasonably practical. Except as otherwise set
forth in Section 19.4, Tenant hereby waives any claims for damages or for any
injuries or inconvenience to or interference with Tenant’s business, lost
profits, any loss of occupancy or quiet enjoyment of the Premises, and any other
loss occasioned thereby. For each of the above purposes, Landlord shall at all
times have a key with which to unlock all the doors in the Premises, excluding
Tenant’s vaults, safes and special security areas designated in advance by
Tenant. In an emergency, Landlord shall have the right to use any means that
Landlord may deem proper to open the doors in and to the Premises. Any entry
into the Premises in the manner hereinbefore described shall not be deemed to be
a forcible or unlawful entry into, or a detainer of, the Premises, or an actual
or constructive eviction of Tenant from any portion of the Premises.

ARTICLE 28

TENANT PARKING

Tenant shall have the right to rent the number and types of parking spaces set
forth in Section 11 of the Summary at the rates set forth in Section 11 of the
Summary. Tenant shall pay to Landlord all parking charges along with Tenant’s
monthly rent payment. Tenant may from time to time use all or any part of the
parking rights granted in this Lease and Tenant shall have no obligation to pay
for any portion of such parking rights Tenant elects not to use during any
period. Tenant shall give Landlord thirty (30) days notice of any change in
Tenant’s use of reserved or monthly parking spaces. Tenant’s continued right to
use the parking passes and rent the parking passes is conditioned upon Tenant
abiding by all rules and regulations which are prescribed from time to time for
the orderly operation and use of the Building Parking Facility and upon Tenant’s
cooperation in seeing that Tenant’s employees and visitors also comply with such
rules and regulations. Landlord specifically reserves the right to change the
size, configuration, design, layout, location and all other aspects of the
Building Parking Facility and Tenant acknowledges and agrees that Landlord may,
without incurring any liability to Tenant and without any abatement of Rent
under this Lease, from time to time, close-off or restrict access to the
Building Parking Facility, or relocate Tenant’s parking spaces to other parking
facilities and/or surface parking areas within a reasonable distance of the
Premises, for purposes of permitting or facilitating any such construction,
alteration or improvements with respect to the Building Parking Facility or to
accommodate or facilitate renovation, alteration, construction or other

 

   28         

WILSHIRE COLONNADE

[Nara Bank]



--------------------------------------------------------------------------------

modification of other improvements or structures located on the Real Property,
provided that the number of parking spaces available to Tenant is not decreased
at any time, and provided further that after the renovation, Tenant’s parking
spaces shall be reasonably comparable to those existing prior to the renovation,
including, without limitation, with respect to the distance from the Premises.
Landlord may delegate its responsibilities hereunder to a parking operator in
which case such parking operator shall have all the rights of control attributed
hereby to the Landlord and such owner.

ARTICLE 29

EXPANSION RIGHTS

29.1 Expansion Option. Subject to any rights granted to other tenants at the
Project prior to the date of this Lease (including any existing or future
tenant’s renewal of a lease at the Project, whether or not such tenant has a
right to renew) (“Superior Rights”), and provided that Tenant is not then in
default under the terms of this Lease beyond any applicable notice and cure
period, Landlord hereby grants the Original Tenant an option (the “Expansion
Option”) commencing on the date of this Lease and expiring on the date one day
prior to the first anniversary of the Rent Commencement Date (the “Expansion
Period”), to lease any space on the third (3rd), fifth (5th) or ninth
(9th) floor of the Building (collectively, “Expansion Space”), on the terms set
forth in this Section 29, if any portion of the Expansion Space comes available
for lease during the Expansion Period. The Expansion Option shall be exercisable
by the Original Tenant only if the Original Tenant is in possession of one
hundred percent (100%) of the Premises. If any Expansion Space comes available
during the Expansion Period, Landlord shall give Tenant a one-time written
notice (“Expansion Offer Notice”) of the availability of such Expansion Space,
which Expansion Offer Notice shall include the date in which such Expansion
Space is available for delivery to Tenant (the “Expansion Date”), the exact
square footage and configuration of the Expansion Space and the “Expansion
Rent,” as that term is defined in Section 29.3 below.

29.2. Exercise of Expansion Rights. Original Tenant may exercise the Expansion
Option by delivering written notice (“Expansion Exercise Notice”) to Landlord on
or before the date occurring ten (10) business days after Tenant’s receipt of
the Expansion Offer Notice. If Tenant fails to deliver an Expansion Exercise
Notice within such ten (10) business day period, Landlord shall thereafter be
free to lease such Expansion Space to any third party on such terms and
conditions that Landlord deems appropriate and Tenant shall have no further
option to lease or right to receive any notice of any proposed lease with
respect to such Expansion Space.

29.3. Expansion Terms. The Base Rent payable by Tenant for the Expansion Space
(the “Expansion Rent”) shall be the then current Base Rent then payable for the
Premises per rentable square foot and shall commence thirty (30) days after the
Expansion Date. Landlord shall deliver the Expansion Space to Tenant on or
before the Expansion Date. Tenant shall take the Expansion Space in its “as is”
condition, provided that Tenant shall be entitled to a tenant improvement
allowance in the amount of Thirty One and 07/100 Dollars ($31.07) per rentable
square foot of the Expansion Space for the costs relating to the initial design
and construction of improvements in the Expansion Space to be disbursed in the
same manner as provided in the Tenant Work Letter attached as Exhibit B to this
Lease. If Tenant timely exercises Tenant’s right to lease Expansion Space as set
forth herein, Landlord and Tenant shall promptly (using commercially reasonable
efforts to do so within fifteen (15) days after determination of the Expansion
Rent, but in to event longer than thirty (30) days) execute an amendment adding
such Expansion Space to this Lease upon the same terms and conditions as the
initial Premises, except as otherwise set forth in this Lease. Tenant shall
commence payment of rent for the Expansion Space and the term of the Expansion
Space shall commence upon the date of delivery of the Expansion Space to Tenant
(the “Expansion Space Commencement Date”). The Base Year for the Expansion Space
shall be the calendar year in which the Expansion Date occurs, unless the
Expansion Date occurs in the fourth quarter of a year, in which event the Base
Year for such Expansion Space shall be the next calendar year. Subject to
Tenant’s options to extend the Lease Term under Section 2.2 of this Lease, the
lease term of the Expansion Space shall expire on the Expiration Date.

 

   29         

WILSHIRE COLONNADE

[Nara Bank]



--------------------------------------------------------------------------------

ARTICLE 30

FIRST OFFER RIGHT

30.1 First Right Space. Subject to any Superior Rights, and provided that Tenant
is not then in default under the terms of this Lease and that the Original
Tenant is then in possession of the entire Premises, Tenant shall have the right
to lease any space (a) on the ground floor of either of the buildings located at
3701 Wilshire Boulevard or 3731 Wilshire Boulevard (“Ground Floor Space”), or
(b) on the third (3rd), fifth (5th) or ninth (9th) floor of the Building
(collectively, the “Contiguous Floor Space”; Ground Floor Space and the
Contiguous Floor Space are hereinafter collectively referred to as the “First
Right Space”), if all or any portion of the Ground Floor Space comes available
for lease during the Lease Term, as the same may be extended, or all or any
portion of the Contiguous Floor Space comes available for lease during the
period beginning on the first (1st) anniversary of the Rent Commencement Date
and continuing through the Lease Term, as the same may be extended. Upon all or
any portion of the First Right Space coming available during the applicable time
periods described above, Landlord shall give Tenant a one-time written notice
(“Offer Notice”) of the availability of all or such portion of the First Right
Space, which Offer Notice shall include a summary of the economic terms for
which Landlord is willing to enter into a lease of the available portion of the
First Right Space. The parties acknowledge and agree that except with respect to
such economic terms, all of the terms and provisions of this Lease shall apply
to any lease by Tenant of any portion of the First Right Space, except Tenant
shall be permitted to use the Ground Floor Space for retail banking purposes,
other financial retail services and office use incidental thereto and for any
other retail use approved by Landlord, such approval not to be unreasonably
withheld. Subject to Tenant’s options to extend the Lease Term under Section 2.2
of this Lease, the lease term of the First Right Space shall expire on the
Expiration Date. The Base Year for the First Right Space shall be the calendar
year in which Landlord delivers possession of such First Right Space to Tenant,
unless such delivery date occurs in the fourth quarter of a calendar year, in
which event the Base Year for such First Right Space shall be the next calendar
year.

30.2 Exercise Terms. Upon receipt by Tenant of the Offer Notice, if Tenant
desires to lease the First Right Space but objects to the economic terms set
forth in the Offer Notice, Landlord and Tenant shall negotiate diligently and in
good faith in an attempt to reach an agreement consistent with this Article 30
with respect to the terms for Tenant’s lease of the available portion of the
First Right Space. If notwithstanding such diligent and good faith negotiations,
Landlord and Tenant are unable to agree on the terms of a lease of all or the
available portion of the First Right Space within fifteen (15) business days
after Landlord’s delivery of the Offer Notice, Landlord shall thereafter be free
to lease such space to any third party on such terms and conditions that
Landlord deems appropriate (provided, however, such terms and conditions shall
not include economic terms and conditions which equate to less than ninety-five
percent (95%) in terms of quantifiable value to that which was last offered to
Tenant in writing in accordance with this Section without first offering the
same to Tenant with an opportunity to accept the same within five (5) days
following such offer) and Tenant shall have no further option to lease or right
to receive any notice of any proposed lease with respect to such portion of the
First Right Space unless such First Right Space is or becomes available more
than eighteen (18) months following Tenant’s receipt of the Offer Notice, in
which event Landlord shall submit a new Offer Notice to Tenant with respect to
such First Right Space. Upon Tenant’s written request, Landlord shall provide
Tenant with a copy of the signed agreement between Landlord and the third party.

ARTICLE 31

SATELLITE DISH/ANTENNAE

So long as this Lease is then in full force and effect and Tenant is not in
default under the terms, covenants and conditions of this Lease, Landlord hereby
grants to Tenant and its agents and contractors, the right to install, maintain
and operate on the roof of the Building one (1) satellite dish or antennae (the
“Dish”), the size and exact location of which shall be subject to Landlord’s
prior written approval (which approval shall not be unreasonably withheld,
conditioned or delayed) and related equipment, including cables from the
exterior of the Premises to equipment inside the Premises necessary for the
operation of the Dish, at Tenant’s sole cost and expense. If desired by
Landlord, the Dish shall be painted to match the roof and properly screened so
as to minimize visibility by

 

   30         

WILSHIRE COLONNADE

[Nara Bank]



--------------------------------------------------------------------------------

someone standing on the sidewalk in front of the Building. The maintenance and
operation of the Dish shall be in accordance with the provisions of this Lease
and shall be performed at Tenant’s sole cost and expense. Tenant will ensure
that the Dish, and each part of it, is installed and operated in accordance with
all federal, state and local rules and building codes. Tenant will obtain, at
its sole cost and expense, all Federal Communications Commission and other
licenses or approvals required, if any, to operate the Dish and shall repair any
and all damage to the Premises and Building (including, but not limited to, the
roof of the Building) caused as a result of Tenant’s installation of the Dish.
The Dish is and shall remain the property of Tenant or Tenant’s assignee,
transferee or sublessee, and Landlord and Tenant agree that the Dish is not, and
installation of the Dish at the Premises shall not cause the Dish to become, a
fixture pursuant to this Lease or by operation of law. Tenant shall not be
entitled to receive any income from any third-party individual or entity for the
use of the Dish.

Tenant shall be responsible for the operation, repair and maintenance of the
Dish during the Term of this Lease, at Tenant’s sole cost and expense, and upon
the expiration or other termination of this Lease, Tenant shall remove said Dish
and all related equipment, including all cabling, and repair any and all damage
to the Premises and Building (including, but not limited to, the roof of the
Building) caused as a result of such removal. Tenant shall use the roof of the
Building solely for the operation of the Dish as set forth herein and for no
other purposes. Tenant agrees to operate the Dish in such a manner so as not to
interfere with or impair the operation of other antennae or telecommunication
equipment of Landlord or other tenants or occupants of the Building, existing at
the time of Tenant’s installation, or the mechanical or other systems of the
Building. If Tenant’s use of the Dish shall cause such interference or
impairment, Tenant shall, at its sole cost and expense, promptly eliminate such
condition by relocating the Dish or otherwise. In the event Landlord repairs or
replaces the roof of the Building during the Term, Tenant will relocate the Dish
to another location to be mutually agreed upon by the parties, at Tenant’s sole
cost, within ten (10) days after written request from Landlord. Tenant shall be
able to return the Dish to its original location on the roof or another mutually
acceptable location, at Tenant’s sole cost and expense, after Landlord completes
repairing or replacing the roof, which Landlord shall pursue in a reasonably
diligent manner. Landlord may have its representative present at the
installation or any reinstallation of the Dish. Tenant shall obtain Landlord’s
prior written consent to any roof penetrations and any such penetrations
permitted by Landlord shall be performed by Landlord’s contractors at Tenant’s
expense.

Landlord assumes no liability or responsibility for interference with the Dish
caused by other tenants placing similar equipment on the roof of their premises.
The Dish shall be included within the coverage of all insurance policies
required to be maintained by Tenant under this Lease and Tenant shall obtain at
its cost all permits required by governmental authorities for said Dish. The
Dish shall be used solely in connection with the business operations in the
Premises, and shall not be used by any party who is not an occupant or tenant of
the Premises.

ARTICLE 32

MISCELLANEOUS PROVISIONS

32.1 Terms. The necessary grammatical changes required to make the provisions
hereof apply either to corporations or partnerships or individuals, men or
women, as the case may require, shall in all cases be assumed as though in each
case fully expressed.

32.2 Binding Effect. Each of the provisions of this Lease shall extend to and
shall, as the case may require, bind or inure to the benefit not only of
Landlord and of Tenant, but also of their respective successors or assigns,
provided this clause shall not permit any assignment by Tenant contrary to the
provisions of Article 14 of this Lease.

32.3 No Air Rights. No rights to any view or to light or air over any property,
whether belonging to Landlord or any other person, are granted to Tenant by this
Lease. If at any time any windows of the Premises are temporarily darkened or
the light or view therefrom is obstructed by reason of any repairs,
improvements, maintenance or cleaning in or about the Building, the same shall
be without liability to Landlord and without any reduction or diminution of
Tenant’s obligations under this Lease.

 

   31         

WILSHIRE COLONNADE

[Nara Bank]



--------------------------------------------------------------------------------

32.4 Modification of Lease. Should Landlord or any such current or prospective
mortgagee or ground lessor require execution of a short form of Lease for
recording, containing, among other customary provisions, the names of the
parties, a description of the Premises and the Lease Term, Tenant agrees to
execute such short form of Lease in a form reasonably satisfactory to Tenant and
to deliver the same to Landlord within twenty (20) days following the request
therefor the recordation of which shall be at the sole cost and expense of
Landlord, and not included as an Operating Expense.

32.5 Transfer of Landlord’s Interest. Tenant acknowledges that Landlord has the
right to transfer all or any portion of its interest in the Real Property and
Building and in this Lease, and Tenant agrees that in the event of any such
transfer and written notice from Landlord to Tenant of the name, address and
other contact information for the transferee and the effective date of the
transfer, Landlord shall automatically be released from all liability under this
Lease not accrued as of the date of the transfer and Tenant agrees to look
solely to such transferee for the performance of Landlord’s obligations
hereunder after the date of transfer upon written agreement by such transferee
to fully assume and be liable for all obligations of this Lease to be performed
by Landlord which accrue or arise after the date of the conveyance, and Tenant
shall attorn to such transferee.

32.6 Prohibition Against Recording. Except as provided in Section 32.4 of this
Lease, neither this Lease, nor any memorandum, affidavit or other writing with
respect thereto, shall be recorded by Tenant with the Los Angeles County
Recorder’s Office or by anyone acting through, under or on behalf of Tenant.

32.7 Landlord’s Title. Landlord’s title is and always shall be paramount to the
title of Tenant. Nothing herein contained shall empower Tenant to do any act
which can, shall or may encumber the title of Landlord.

32.8 Captions. The captions of Articles and Sections are for convenience only
and shall not be deemed to limit, construe, affect or alter the meaning of such
Articles and Sections.

32.9 Relationship of Parties. Nothing contained in this Lease shall be deemed or
construed by the parties hereto or by any third party to create the relationship
of principal and agent, partnership, joint venturer or any association between
Landlord and Tenant, it being expressly understood and agreed that neither the
method of computation of Rent nor any act of the parties hereto shall be deemed
to create any relationship between Landlord and Tenant other than the
relationship of landlord and tenant.

32.10 Application of Payments. Landlord shall have the right to apply payments
received from Tenant pursuant to this Lease, regardless of Tenant’s designation
of such payments, to satisfy any obligations of Tenant hereunder, in such order
and amounts as Landlord, in its sole discretion, may elect.

32.11 Time of Essence. Time is of the essence of this Lease and each of its
provisions.

32.12 Partial Invalidity. If any term, provision or condition contained in this
Lease shall, to any extent, be invalid or unenforceable, the remainder of this
Lease, or the application of such term, provision or condition to persons or
circumstances other than those with respect to which it is invalid or
unenforceable, shall not be affected thereby, and each and every other term,
provision and condition of this Lease shall be valid and enforceable to the
fullest extent possible permitted by law.

32.13 No Warranty. In executing and delivering this Lease, Tenant has not relied
on any representation, including, but not limited to, any representation
whatsoever as to the amount of any item comprising Additional Rent or the amount
of the Additional Rent in the aggregate or that Landlord is furnishing the same
services to other tenants, at all, on the same level or on the same basis, or
any warranty or any statement of Landlord which is not set forth herein or in
one or more of the exhibits attached hereto.

32.14 Landlord Exculpation. It is expressly understood and agreed that
notwithstanding anything in this Lease to the contrary, and notwithstanding any
applicable law to the contrary, the liability of Landlord and the Landlord
Parties hereunder (including any successor landlord) and any recourse by Tenant
against Landlord or the Landlord Parties shall be limited solely and exclusively
to an amount which is equal to the interest of Landlord in the

 

   32         

WILSHIRE COLONNADE

[Nara Bank]



--------------------------------------------------------------------------------

Building (including, without limitation, rents received and sales and insurance
proceeds), and neither Landlord, nor any of the Landlord Parties shall have any
personal liability therefor, and Tenant hereby expressly waives and releases
such personal liability on behalf of itself and all persons claiming by, through
or under Tenant.

32.15 Entire Agreement. It is understood and acknowledged that there are no oral
agreements between the parties hereto affecting this Lease and this Lease
supersedes and cancels any and all previous negotiations, arrangements,
brochures, agreements and understandings, if any, between the parties hereto or
displayed by Landlord to Tenant with respect to the subject matter thereof, and
none thereof shall be used to interpret or construe this Lease. This Lease and
any side letter or separate agreement executed by Landlord and Tenant in
connection with this Lease and dated of even date herewith contain all of the
terms, covenants, conditions, warranties and agreements of the parties relating
in any manner to the rental, use and occupancy of the Premises, shall be
considered to be the only agreement between the parties hereto and their
representatives and agents, and none of the terms, covenants, conditions or
provisions of this Lease can be modified, deleted or added to except in writing
signed by the parties hereto. All negotiations and oral agreements acceptable to
both parties have been merged into and are included herein. There are no other
representations or warranties between the parties, and all reliance with respect
to representations is based totally upon the representations and agreements
contained in this Lease.

32.16 Right to Lease. Subject to the provisions of Articles 29 and 30, Landlord
reserves the absolute right to affect such other tenancies in the Building as
Landlord in the exercise of its sole business judgment shall determine to best
promote the interests of the Building. Tenant does not rely on the fact, nor
does Landlord represent, that any specific tenant or type or number of tenants
shall, during the Lease Term, occupy any space in the Building.

32.17 Force Majeure. Any prevention, delay or stoppage due to strikes, lockouts,
labor disputes, acts of God, inability to obtain services, labor, or materials
or reasonable substitutes therefor, governmental actions, civil commotions, fire
or other casualty, and other causes beyond the reasonable control of the party
obligated to perform, except with respect to payment of Rent and other amounts
to be paid by Tenant pursuant to this Lease (collectively, the “Force Majeure”),
notwithstanding anything to the contrary contained in this Lease, shall excuse
the performance of such party for a period equal to any such prevention, delay
or stoppage and, therefore, if this Lease specifies a time period for
performance of an obligation of either party, that time period shall be extended
by the period of any delay in such party’s performance caused by a Force
Majeure.

32.18 Waiver of Redemption by Tenant. Tenant hereby waives for Tenant and for
all those claiming under Tenant all right now or hereafter existing to redeem by
order or judgment of any court or by any legal process or writ, Tenant’s right
of occupancy of the Premises after any termination of this Lease.

32.19 Notices. All notices, demands, statements or communications (collectively,
“Notices”) given or required to be given by either party to the other hereunder
shall be in writing, shall be sent by nationally recognized overnight courier or
delivered personally (i) to Tenant at the appropriate address set forth in
Section 5 of the Summary, or to such other place as Tenant may from time to time
designate in a Notice to Landlord; or (ii) to Landlord at the addresses set
forth in Section 3 of the Summary, or to such other firm or to such other place
as Landlord may from time to time designate in a Notice to Tenant. Any Notice
will be deemed given on the date it is received as provided in this
Section 32.19 or upon the date personal delivery is made. If Tenant is notified
of the identity and address of Landlord’s mortgagee or ground or underlying
lessor, Tenant shall give to such mortgagee or ground or underlying lessor
written notice of any default by Landlord under the terms of this Lease by
registered or certified mail, and such mortgagee or ground or underlying lessor
shall be given a reasonable opportunity to cure such default prior to Tenant’s
exercising any remedy available to Tenant.

32.20 Joint and Several. If there is more than one Tenant, the obligations
imposed upon Tenant under this Lease shall be joint and several.

32.21 Authority. If Tenant is a corporation or partnership, each individual
executing this Lease on behalf of Tenant hereby represents and warrants that
Tenant is a duly formed and existing entity qualified to do business in

 

   33         

WILSHIRE COLONNADE

[Nara Bank]



--------------------------------------------------------------------------------

the state in which the Building is located and that Tenant has full right and
authority to execute and deliver this Lease and that each person signing on
behalf of Tenant is authorized to do so.

32.22 Attorneys’ Fees. If either party commences litigation against the other
for the specific performance of this Lease, for damages for the breach hereof or
otherwise for enforcement of any remedy hereunder, the parties hereto agree to
and hereby do waive any right to a trial by jury and, in the event of any such
commencement of litigation, the prevailing party shall be entitled to recover
from the other party such costs and reasonable attorneys’ fees as may have been
incurred, including any and all costs incurred in enforcing, perfecting and
executing such judgment.

32.23 Governing Law. This Lease shall be construed and enforced in accordance
with the laws of the state of California.

32.24 Submission of Lease. Submission of this instrument for examination or
signature by Tenant does not constitute a reservation of or an option for lease,
and it is not effective as a lease or otherwise until execution and delivery by
both Landlord and Tenant.

32.25 Brokers. Landlord and Tenant hereby warrant to each other that they have
had no dealings with any real estate broker or agent in connection with the
negotiation of this Lease, excepting only the real estate brokers or agents
specified in Section 12 of the Summary (the “Brokers“), and that they know of no
other real estate broker or agent who is entitled to a commission in connection
with this Lease. Each party agrees to indemnify and defend the other party
against and hold the other party harmless from any and all claims, demands,
losses, liabilities, lawsuits, judgments, and costs and expenses (including
without limitation reasonable attorneys’ fees) with respect to any leasing
commission or equivalent compensation alleged to be owing on account of the
indemnifying party’s dealings with any real estate broker or agent other than
the Brokers. Landlord shall pay the Brokers pursuant to a separate agreement.

32.26 Independent Covenants. This Lease shall be construed as though the
covenants herein between Landlord and Tenant are independent and not dependent
and Tenant hereby expressly waives the benefit of any statute to the contrary
and agrees that if Landlord fails to perform its obligations set forth herein,
Tenant shall not be entitled to make any repairs or perform any acts hereunder
at Landlord’s expense or to any setoff of the Rent or other amounts owing
hereunder against Landlord; provided, however, that the foregoing shall in no
way impair the right of Tenant to commence a separate action against Landlord
for any violation by Landlord of the provisions hereof so long as notice is
first given to Landlord and any holder of a mortgage or deed of trust covering
the Building, Real Property or any portion thereof, of whose address Tenant has
theretofore been notified, and an opportunity is granted to Landlord and such
holder to correct such violations as provided above.

32.27 Building Name and Signage. Landlord shall have the right at any time to
change the name of the Building and to install, affix and maintain any and all
signs on the exterior and on the interior of the Building as Landlord may, in
Landlord’s sole discretion, desire. Tenant shall not use the name of the
Building or use pictures or illustrations of the Building in advertising or
other publicity, without the prior written consent of Landlord.

32.28 Transportation Management. Tenant shall fully comply with all present or
future governmentally required programs intended to manage parking,
transportation or traffic in and around the Building, and in connection
therewith, Tenant shall take responsible action for the transportation planning
and management of all employees located at the Premises by working directly with
Landlord, any governmental transportation management organization or any other
transportation-related committees or entities. Such programs may include,
without limitation: (i) restrictions on the number of peak-hour vehicle trips
generated by Tenant; (ii) increased vehicle occupancy; (iii) implementation of
an in-house ridesharing program and an employee transportation coordinator;
(iv) working with employees and any Building or area-wide ridesharing program
manager; (v) instituting employer-sponsored incentives (financial or in-kind) to
encourage employees to rideshare; and (vi) utilizing flexible work shifts for
employees.

 

   34         

WILSHIRE COLONNADE

[Nara Bank]



--------------------------------------------------------------------------------

32.29 Hazardous Material; Asbestos Disclosure. As used herein, the term
“Hazardous Material“ means any hazardous or toxic substance, material or waste
which is or becomes regulated by any local governmental authority, the state in
which the Building is located or the United States Government. Tenant
acknowledges that Landlord may incur costs (A) for complying with laws, codes,
regulations or ordinances relating to Hazardous Material, or (B) otherwise in
connection with Hazardous Material, including, without limitation, the
following: (i) Hazardous Material present in soil or ground water;
(ii) Hazardous Material that migrates, flows, percolates, diffuses or in any way
moves onto or under the Real Property; (iii) Hazardous Material present on or
under the Real Property as a result of any discharge, dumping or spilling
(whether accidental or otherwise) on the Real Property by other tenants of the
Real Property or their agents, employees, contractors or invitees, or by others;
and (iv) material which becomes Hazardous Material due to a change in laws,
codes, regulations or ordinances which relate to hazardous or toxic material,
substances or waste.

Landlord has advised Tenant that there is asbestos containing material (“ACM”)
in the Building. Attached hereto as Exhibit F is a disclosure statement
regarding ACM in the Building. Tenant acknowledges that such notice complies
with the requirements of Sections 25915, et seq. and Section 25359.7 of the
California Health and Safety Code, and that such notice shall also be deemed
sufficient notification and disclosure to comply with any other ACM laws, rules,
regulations or guidelines.

Tenants agrees that there shall be no abatement or other diminution of Rent
during or as a result of the presence of ACM in the Building or as a result of
any asbestos related work performed by Landlord or others, nor shall Landlord be
liable for any annoyance, inconvenience or injury to business, persons or
property resulting from any of the foregoing. Tenant accepts the Premises with
knowledge that there is ACM in the Building and waives and releases any claim
against Landlord which Tenant may now or hereafter have or acquire arising in
connection with the presence of ACM in the Building, except in the event of
Landlord’s gross negligence or willful misconduct; provided, however, that in
the event ACM that was not introduced by Tenant is discovered in the Premises
and is either (a) required to be abated under applicable law (except to the
extent such abatement is required in connection with Tenant’s improvement or
alteration of the Premises), or (b) constitutes a material threat to the health
and safety of occupants of the Premises, then it shall be the sole
responsibility of Landlord to abate such ACM in accordance with applicable law
at no cost to Tenant. Any delay caused by any such required abatement during the
initial construction of improvements to the Premises shall extend the
Commencement Date.

32.30. Confidentiality. Tenant acknowledges that the content of this Lease and
any related documents are confidential information. Tenant shall keep such
confidential information strictly confidential and shall not disclose such
confidential information to any person or entity other than Tenant’s financial,
legal, and space planning consultants.

32.31. Landlord Renovations. It is specifically understood and agreed that
Landlord has no obligation and has made no promises to alter, remodel, improve,
renovate, repair or decorate the Premises, Building, or any part thereof and
that no representations respecting the condition of the Premises or the Building
have been made by Landlord to Tenant except as specifically set forth in this
Lease. However, Tenant acknowledges that Landlord is currently renovating or may
during the Lease Term renovate, improve, alter, or modify (collectively, the
“Renovations”) the Building, Premises, and/or Real Property, including without
limitation the Building Parking Facility, common areas, systems and equipment,
roof, and structural portions of the same, which Renovations may include,
without limitation, (i) modifying the common areas and tenant spaces to comply
with applicable laws and regulations, including regulations relating to the
physically disabled, seismic conditions, and building safety and security,
(ii) installing new carpeting, lighting, and wall coverings in the Building
common areas, and in connection with such Renovations, and (iii) modernizing the
ten (10) elevators located within the Project in accordance with a contract
dated February 3, 2006 entered into with Specialized Elevator Co., which
contract provides for upgrading the existing elevator technology to a computer
based, solid state microprocessor system to improve dispatching times, leveling
and other performance functions, Landlord may, among other things, erect
scaffolding or other necessary structures in the Building, limit or eliminate
access to portions of the Real Property, including portions of the common areas,
or perform work in the Building, which work may create noise, dust or leave
debris in the Building. Tenant hereby agrees that such Renovations and
Landlord’s actions in connection with such Renovations shall in no way
constitute a constructive eviction of Tenant nor entitle Tenant to any abatement
of Rent, provided

 

   35         

WILSHIRE COLONNADE

[Nara Bank]



--------------------------------------------------------------------------------

that Landlord uses commercially reasonable efforts to minimize any interference
with Tenant’s use of or access to the Premises. Landlord shall have no
responsibility or for any reason be liable to Tenant for any direct or indirect
injury to or interference with Tenant’s business arising from the Renovations,
nor shall Tenant be entitled to any compensation or damages from Landlord for
loss of the use of the whole or any part of the Premises or of Tenant’s personal
property or improvements resulting from the Renovations or Landlord’s actions in
connection with such Renovations, or for any inconvenience or annoyance
occasioned by such Renovations or Landlord’s actions in connection with such
Renovations.

[SIGNATURES ON NEXT PAGE]

IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed
the day and date first above written.

 

“Landlord”:

 

COLONNADE WILSHIRE CORP.,

a California corporation

By:       

Its:

    

“Tenant”:

 

NARA BANK,

a California corporation

By:       

Its:

     By:       

Its:

    

 

   36         

WILSHIRE COLONNADE

[Nara Bank]



--------------------------------------------------------------------------------

EXHIBITS TO THE LEASE

The following schedules and exhibits to the Lease have been omitted here. The
Company will furnish supplementally to the SEC upon request a copy of any
omitted schedule or exhibit.

 

A

   Outline of Premises

B

   Tenant Work Letter

C

   Form of Notice of Lease Term Dates

D

   Rules and Regulations

E

   Form of Tenant’s Estoppel Certificate

F

   Abestos Notice

G

   Form of Lease Termination Agreement

H

   Janitorial Specifications

I

   Signage Plans

 

           

WILSHIRE COLONNADE

[Nara Bank]